Exhibit 10.1

 

--------------------------------------------------------------------------------

2007 AMENDED AND RESTATED CREDIT AGREEMENT

between

COLDWATER CREEK INC.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Dated as of February 13, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section I.

  

DEFINITIONS; INTERPRETATION

  

1.1

  

Definitions

   1

1.2

  

GAAP

   16

1.3

  

Headings

   17

1.4

  

Plural Terms

   17

1.5

  

Time

   17

1.6

  

Governing Law

   17

1.7

  

Construction

   17

1.8

  

Entire Agreement

   17

1.9

  

Calculation of Interest and Fees

   17

1.10

  

References

   17

1.11

  

Other Interpretive Provisions

   18

1.12

  

Rounding

   18

Section II.

  

CREDIT FACILITIES

   18

2.1

  

Revolving Loan Facility

   18

2.2

  

Letters of Credit

   23

2.3

  

Sweep Loans

   27

2.4

  

Commitment Reductions and Increases

   28

2.5

  

Fees

   29

2.6

  

Prepayments

   29

2.7

  

Other Payment Terms

   31

2.8

  

Loan Accounts; Notes

   31

2.9

  

Loan Funding

   32

 

-i-



--------------------------------------------------------------------------------

2.10

  

[Intentionally omitted]

   32

2.11

  

Change of Circumstances

   32

2.12

  

Taxes on Payments

   34

2.13

  

Funding Loss Indemnification

   35

2.14

  

Prepayment

   35

2.15

  

[Intentionally omitted]

   35

Section III.

  

CONDITIONS PRECEDENT

   36

3.1

  

Initial Conditions Precedent

   36

3.2

  

Conditions Precedent to each Credit Event

   39

3.3

  

Initial Credit Event

   40

3.4

  

Covenant to Deliver

   40

Section IV.

  

REPRESENTATIONS AND WARRANTIES

   40

4.1

  

Representations and Warranties

   40

4.2

  

Reaffirmation

   46

Section V.

  

COVENANTS

   46

5.1

  

Affirmative Covenants

   46

5.2

  

Negative Covenants

   50

5.3

  

Financial Covenants

   53

Section VI.

  

DEFAULT

   54

6.1

  

Events of Default

   54

6.2

  

Remedies

   56

Section VII.

  

[Intentionally omitted.]

   56

Section VIII.

  

MISCELLANEOUS

   56

8.1

  

Notices

   56

8.2

  

Expenses

   57

 

-ii-



--------------------------------------------------------------------------------

8.3

  

Indemnification

   58

8.4

  

Waivers; Amendments

   58

8.5

  

Successors and Assigns

   59

8.6

  

Setoff

   60

8.7

  

No Third Party Rights

   60

8.8

  

Partial Invalidity

   60

8.9

  

Jury Trial

   60

8.10

  

Counterparts

   61

8.11

  

Consent to Jurisdiction

   61

8.12

  

Arbitration

   61

8.13

  

Relationship of Parties

   63

8.14

  

Time

   64

8.15

  

Waiver of Punitive Damages

   64

8.16

  

Confidentiality

   64

8.17

  

Effect of Amended and Restated Credit Agreement

   64

 

-iii-



--------------------------------------------------------------------------------

2007 AMENDED AND RESTATED CREDIT AGREEMENT

THIS 2007 AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 13, 2007,
is entered into by and between COLDWATER CREEK INC., a Delaware corporation (the
“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Lender”) and as L/C issuer (in such capacity, “L/C Issuer”).

RECITALS

A. Borrower and Lender entered into that certain Credit Agreement dated as of
January 27, 2005 (as amended and otherwise modified as of the date hereof the
“Original Credit Agreement”) pursuant to which the Lender agreed to provide
Borrower certain credit facilities more particularly described therein on the
terms and conditions set forth therein.

B. Borrower and the Lender desire to make certain revisions to the Original
Credit Agreement.

C. In order to reflect such revisions, the parties are entering into this
document entitled “2007 Amended and Restated Credit Agreement” which is intended
to amend and restate the Original Credit Agreement and which, after its
execution by the parties and the satisfaction of all conditions set forth in
Article III hereof (the “Closing Conditions”), shall, except as provided
otherwise in Section 8.17 hereof, be deemed to have replaced, but not to
discharge any indebtedness or other obligations owing under, the Original Credit
Agreement, and any reference in any Loan Document to the “Credit Agreement” or
to the “Loan Agreement” shall thereafter be deemed to be a reference to this
2007 Amended and Restated Credit Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

SECTION I. DEFINITIONS; INTERPRETATION.

1.1 Definitions. Unless otherwise indicated in this Agreement or any other
Credit Document, each term set forth below, when used in this Agreement or any
other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below.

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, thirty percent (30%) or more of any class of Equity
Securities of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or
(c) each of such Person’s officers, directors, joint venturers and partners;
provided, however, that in no case shall the Lender be deemed to be an Affiliate
of the Borrower or any of its Subsidiaries for purposes of this Agreement. For
the purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” shall mean this 2007 Amended and Restated Credit Agreement.

“Applicable Margin” shall mean, with respect to each Revolving Loan (and with
respect to the calculation of Letter of Credit fees pursuant to Section 2.2(i)),
subject to Section 2.7(c) hereof, the per annum margin which is determined
pursuant to the Pricing Grid and added to the Base Rate, LIBOR Rate or Prime
Rate, as the case may be, for such Revolving Loan. The Applicable Margin shall
be determined as provided in the Pricing Grid and may change for each Fiscal
Quarter and as provided in Section 2.7(c).

“Automatic Debit” shall have the meaning given to that term in Section 2.6(d).

“Base Rate” shall mean, with respect to any day for Base Rate Loans, including
Sweep Loans, in any Revolving Loan Borrowing, a rate per annum equal to the
quotient (rounded upward, if necessary, to the nearest 1/16 of one percent) of
(a) the Daily LIBOR Rate divided by (b) one (1) minus the Reserve Requirement in
effect from time to time. The Base Rate shall be adjusted automatically as to
all Base Rate loans then outstanding as of the effective date of any change in
either the Base Rate or the Reserve Requirement.

“Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (i) of Section 2.1(c). Base Rate Loans shall
include Sweep Loans.

“Borrower” shall mean Coldwater Creek, Inc., a Delaware corporation.

“Borrowing” shall mean a Revolving Loan Borrowing, as the context may require.

“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in Boise, Idaho and (b) if such Business Day is
related to a LIBOR Loan or a Base Rate Loan, dealings in Dollar deposits are
carried out in the London interbank market.

“Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.11(d).

“Capital Asset” shall mean, with respect to any Person, any tangible fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person,
or any expense incurred by such Person that is required by GAAP to be reported
as a non-current asset on such Person’s balance sheet.

“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended by such Person during such period to acquire or to
construct Capital Assets (including renewals, improvements and replacements)
computed in accordance with GAAP (including all amounts paid or accrued on
Capital Leases and other Indebtedness incurred or assumed to acquire Capital
Assets).

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the L/C
Issuer, as collateral for the Obligations, cash or deposit account balances in
an amount equal to the L/C

 

2



--------------------------------------------------------------------------------

Obligations pursuant to documentation in form and substance satisfactory to the
L/C Issuer. Derivatives of such term shall have corresponding meaning.

“Cash Investments” shall mean Investments made by Borrower which are in
compliance with Borrower’s investment policy as adopted by Borrower’s board of
directors and as duly modified from time to time by Borrower’s board of
directors; provided, however, notwithstanding the foregoing, Investments in
Equity Securities shall be Cash Investments only if they are invested in a
Material Subsidiary.

“CEO” shall mean Lender’s Commercial Electronic Office, an electronic banking
services platform that Lender makes available to certain of its customers. Prior
to using the CEO, Borrower shall execute all Trade Service Online Agreements and
other agreements required by Lender for the use of the CEO.

“Change of Law” shall have the meaning given to that term in Section 2.11(b).

“Closing Date” shall mean the date designated as such by the Borrower, which
date shall be no earlier than the date on which all of the conditions set forth
in Section 3.1 have been satisfied and no later than February 23, 2007.

“Commercial Letter of Credit” means any documentary letter of credit issued by
the Lender either under this Agreement (including the Existing Commercial
Letters of Credit) or as originally issued, in either case as the same may be
supplemented, modified, amended, extended, restated or supplanted.

“Compliance Certificate” shall have the meaning given to that term in
Section 5.1(a)(iii).

“Concentration Account” shall mean account number 5130000432 maintained with
Lender or any successor account thereto and each investment account tied
thereto.

“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
the Net Worth of the Loan Parties, on a consolidated basis, on such date minus
the sum of the aggregate of (i) all treasury stock and (ii) all Intangible
Assets of the Loan Parties.

“Contingent Obligation” shall mean, with respect to any Person, (a) any Guaranty
Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or Joint Venture or (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered. The amount of any Contingent Obligation shall (subject,
in the case of Guaranty Obligations, to the last sentence of the definition of
“Guaranty Obligation”) be deemed equal to the maximum reasonably anticipated
liability in respect thereof.

 

3



--------------------------------------------------------------------------------

“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

“Credit Documents” shall mean and include this Agreement, the Note, each
Guaranty, the Letters of Credit, all other documents, instruments and agreements
delivered to Lender pursuant to Section 3.1 and all other documents, instruments
and agreements delivered by any Loan Party to Lender in connection with this
Agreement, the Letters of Credit or any other Credit Document on or after the
date of this Agreement.

“Credit Event” shall mean the making of any Loan (including Sweep Loans); the
making of an L/C Credit Extension; the conversion of any Loan into a LIBOR Loan;
or the selection of a new Interest Period for any LIBOR Loan.

“Daily LIBOR Rate” shall mean a fluctuating interest rate per annum for its
Dollar deposits most recently announced within Lender as its Inter-Bank Market
Offered Rate for the delivery of funds on a Business Day for a one (1) day
period in an amount approximately equal to the principal amount of the
applicable Base Rate Loan. Borrower understands and agrees that: (i) this rate
is used for the purpose of calculating effective interest rates for loans making
reference thereto; (ii) Lender may base its Inter-Bank Market Offered Rate upon
such offers or other market indicators in the Inter-Bank Market as Lender, in
its discretion, deems appropriate including, but not limited to, the rate
offered for Dollar deposits on the London interbank market; and (iii) this rate
is evidenced by the recording thereof after its announcement within Lender.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws or Governmental Rules from time to time in effect affecting
the rights of creditors generally.

“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.

“Default Rate” shall have the meaning given to that term in Section 2.7(c).

“Distributions” shall mean dividends (in property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of any shares of any class of stock of any Loan Party or of
any warrants, options or other rights to acquire the same (or to make any
payments to any Person, such as “phantom stock” payments, where the amount is
calculated with reference to the fair market or equity value of any Loan Party).
Cash and/or stock dividends are not included in the definition of Distributions.

“Dollars” and “$” shall mean the lawful currency of the United States of America
and, in relation to any payment under this Agreement, same day or immediately
available funds.

 

4



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any fiscal period, without duplication, the sum
of (a) Net Income for that period, plus (b) any extraordinary loss, minus
(c) any extraordinary gain, plus (d) Interest Expense for that period, plus
(e) the aggregate amount of federal and state taxes on or measured by income for
that period (whether or not payable during that period), plus (f) depreciation
and amortization expense for that period, plus (g) all other non-cash expenses
(less non-cash gains) for that period, in each case as determined in accordance
with GAAP, consistently applied and, in the case of items (b), (c), (d), (e),
(f), and (g), to the extent deducted in determining such Net Income for that
period.

“EBITDAR” means, with respect to any fiscal period, EBITDA plus Rental Expense.

“Effective Amount” shall mean (a) with respect to Revolving Loans, including
Sweep Loans, on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans, including Sweep Loans, occurring on such date; and (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate, other than a Multiemployer Plan.

“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
reasonable attorneys’ fees and consultants’ fees, that are incurred at any time
as a result of the existence of any Hazardous Materials upon, about or beneath
any real property owned by the Loan Parties or any of their Subsidiaries or
migrating or threatening to migrate to or from any such real property, or
arising from any investigation, proceeding or remediation of any location at
which the Loan Parties, any of their Subsidiaries or any predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials or
arising in any manner whatsoever out of any violation of Environmental Laws.

“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all other Governmental Rules relating to environmental, health, safety
and land use matters, including all Governmental Rules pertaining to the
reporting, licensing, permitting, transportation, storage, disposal,
investigation or remediation of emissions, discharges, releases or threatened
releases of Hazardous Materials

 

5



--------------------------------------------------------------------------------

into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of Hazardous Materials.

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests or other equity interests
in and of such Person (regardless of how designated and whether or not voting or
non-voting) and (b) all warrants, options and other rights to acquire any of the
foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any Person that is treated as a single employer
with the Borrower under section 414 of the IRC.

“Event of Default” shall have the meaning given to that term in Section 6.1.

“Existing Commercial Letters of Credit” shall mean the Commercial Letters of
Credit described on Schedule II.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income, retained earnings, shareholders’ equity or
partners’ capital and cash flows of such Person for such period, and a balance
sheet of such Person as of the end of such period, setting forth in each case in
comparative form figures for the corresponding period in the preceding Fiscal
Year if such period is less than a full Fiscal Year or, if such period is a full
Fiscal Year, corresponding figures from the preceding annual audited financial
statements, all prepared in reasonable detail and in accordance with GAAP.

“Fiscal Quarter” means any fiscal quarter of Borrower and its Subsidiaries.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
the Saturday closest to each January 31.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of EBITDA and
all amount payable under all non-cancelable Operating Leases (determined on a
consolidated basis in accordance with GAAP) for the period in question, to
(b) the sum of (without duplication) (i) Interest Expense for such period,
(ii) the sum of the scheduled current maturities (determined on a consolidated
basis in accordance with GAAP) of Total Funded Debt during the period in
question, (iii) all amounts payable under non-cancelable Operating Leases
(determined as aforesaid) during such period, and (iv) all amounts payable with
respect to Capital Leases (determined on a consolidated basis in accordance with
GAAP) for the period in question.

“Foreign Plan” shall mean any employee benefit plan maintained by the Loan
Parties or any of their Subsidiaries which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States of
America.

 

6



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States of America from time to time, consistently applied.

“Governmental Authority” shall mean any domestic or foreign national, state or
local government, any political subdivision thereof, any department, agency,
authority or bureau of any of the foregoing, or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the Federal Deposit Insurance Corporation,
the Federal Reserve Board, the Comptroller of the Currency, any central bank or
any comparable authority.

“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization
guidelines, policy or similar form of decision of any Governmental Authority.

“Guarantors” shall mean, collectively, each now-existing or hereafter-acquired
or created Material Subsidiary of the Borrower.

“Guaranty” shall mean, collectively, each Guaranty Agreement executed by a
Guarantor and delivered by the Borrower pursuant to Sections 3.1(a)(iii) and
5.1(i).

“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the beneficiary of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof. The amount of any Guaranty
Obligation shall be deemed equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made or, if
not stated or if indeterminable, the maximum liability in respect thereof.

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive

 

7



--------------------------------------------------------------------------------

materials, asbestos, polychlorinated biphenyls and all materials, substances and
wastes which are classified or regulated as “hazardous,” “toxic” or similar
descriptions under any Environmental Law.

“Honor Date” shall have the meaning given to that term in Section 2.2(c)(i).

“HSBC” shall mean The Hongkong and Shanghai Banking Corporation Limited.

“HSBC Letters of Credit” shall mean Letters of Credit issued by HSBC for the
account of Borrower in which Lender (or Trade Bank) has obtained a participation
interest.

“ICC” shall have the meaning given to that term in Section 2.2(h).

“Indebtedness” of any Person shall mean, without duplication:

(a) All obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments and all other obligations of such Person for borrowed
money irrespective of whether such obligations are subordinated to the Revolving
Loans (including obligations to repurchase receivables and other assets sold
with recourse);

(b) All obligations of such Person for the deferred purchase price of property
or services (including obligations under letters of credit and other credit
facilities which secure or finance such purchase price);

(c) All obligations of such Person under conditional sale or other title
retention agreements with respect to property acquired by such Person (to the
extent of the value of such property if the rights and remedies of the seller or
the Lender under such agreement in the event of default are limited solely to
repossession or sale of such property);

(d) All obligations of such Person as lessee under or with respect to Capital
Leases;

(e) All Synthetic Lease Obligations of such Person;

(f) All obligations of such Person, contingent or otherwise, under or with
respect to Surety Instruments;

(g) All net obligations of such Person, contingent or otherwise, under or with
respect to any Swap Agreement;

(h) All Guaranty Obligations of such Person with respect to the obligations of
other Persons of the types described in clauses (a) - (g) above and all other
Contingent Obligations of such Person; and

(i) All obligations of other Persons of the types described in clauses (a) - (h)
above to the extent secured by (or for which any holder of such obligations has
an existing right, contingent or otherwise, to be secured by) any Lien in any
property (including accounts and

 

8



--------------------------------------------------------------------------------

contract rights) of such Person, even though such Person has not assumed or
become liable for the payment of such obligations.

“Intangible Assets” shall mean assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trade marks, patents, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

“Interest Expense” shall mean, for any period, the sum, for the Loan Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that is treated as interest in accordance with
GAAP, (b) the portion of rent actually paid during such period under Capital
Leases that should be treated as interest in accordance with GAAP, (c) the
Synthetic Lease Interest Component for such period and (d) the net amounts
payable (or minus the net amounts receivable) under any Swap Agreements accrued
during such period (whether or not actually paid or received during such
period).

“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrower pursuant to Section 2.1(b) or Section 2.1(d) which
commences on the first day of such Loan or the effective date of any conversion
and ends on the last day of such time period, and thereafter, each subsequent
time period selected by the Borrower pursuant to Section 2.1(e) which commences
on the last day of the immediately preceding time period and ends on the last
day of that time period.

“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to or any other investment by such Person in any other Person (including
any Guaranty Obligations of such Person and any indebtedness of such Person of
the type described in clause (h) of the definition of “Indebtedness” on behalf
of any other Person).

“IRC” shall mean the Internal Revenue Code of 1986.

“Joint Venture” means a corporation, partnership, joint venture or other legal
arrangement (whether created pursuant to contract or conducted through a
separate legal entity) now or hereafter formed by the Loan Parties or any of
their Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof, the amendment thereof, the extension of the expiry date
thereof, or the increase of the amount thereof.

 

9



--------------------------------------------------------------------------------

“L/C Issuer” shall mean: (i) Lender (or Trade Bank) in its capacity as issuer of
Letters of Credit hereunder; (ii) as applicable, HSBC in its capacity as issuer
of HSBC Letters of Credit; or (iii) any successor issuer of Letters of Credit
hereunder.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.

“Lender” shall mean Wells Fargo Bank, National Association and shall include it
acting as the L/C Issuer (unless the context otherwise requires).

“Letter of Credit” shall mean any letter of credit issued hereunder and shall
include the Existing Commercial Letters of Credit. A Letter of Credit may be a
Commercial Letter of Credit or a Standby Letter of Credit.

“Letter of Credit Application” shall mean an application and agreement
(including any master letter of credit agreement) for the issuance or amendment
of a letter of credit in the form from time to time in use by the L/C Issuer.
The Letter of Credit Application may be in the form of a written application and
agreement or may be submitted by Borrower using the CEO and following the
procedures and standards Lender and/or L/C Issuer may from time to time
establish for the use of the CEO.

“Letter of Credit Expiration Date” shall mean the day that is thirty days prior
to the Revolving Loan Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

“Leverage Ratio” means, as at any date of determination, for the twelve month
period ending on such date, the ratio of (i) the sum of Total Funded Debt plus
four times the Rental Expenses before any reduction for amortization of tenant
improvements to (ii) EBITDAR for such period.

“LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears interest
as provided in clause (ii) of Section 2.1(c).

“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Revolving Loan Borrowing consisting of LIBOR Loans, a rate per annum
equal to the quotient (rounded upward if necessary to the nearest 1/16 of one
percent) of (a) the rate per annum for Dollar deposits quoted by Lender as of
10:00 a.m. on each Business Day as the Inter-Bank Market Offered Rate for the
applicable Interest Period divided by (b) one (1) minus the Reserve Requirement
for such Loans in effect from time to time, with the understanding that such
rate is the rate quoted by Lender for the purpose of calculating effective rates
of interest for the loans making reference thereto, for the delivery of funds on
such Business Day for a period of time equal to the applicable Interest Period
and in an amount approximately equal to the principal amount of the applicable
LIBOR Loan. Borrower understands and agrees that Lender may base its quotation
on the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Lender in its discretion deems
appropriate including, but not limited to, the rate offered for Dollar deposits
on the London interbank market and that the rate is evidenced by the recording
thereof after its announcement within Lender.

 

10



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of or on such property
or the income therefrom including the interest of a vendor or lessor under a
conditional sale agreement, Capital Lease or other title retention agreement, or
any agreement to provide any of the foregoing, and the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any jurisdiction.

“Loan” shall mean a Revolving Loan, including a Sweep Loan.

“Loan Account” shall have the meaning given to that term in Section 2.8(a).

“Loan Parties” shall mean, collectively, the Borrower and the Guarantors.

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.

“Material Adverse Effect” shall mean any event or circumstance that has or could
reasonably be expected to have a material adverse effect on (a) the business,
operations, condition (financial or otherwise), prospects, liabilities or
capitalization of the Borrower or of the Loan Parties, taken as a whole; (b) the
ability of the Borrower to pay or perform the Obligations in accordance with the
terms of this Agreement and the other Credit Documents or the ability of any
Guarantor to pay any portion of its obligations in accordance with the terms of
its Guaranty; (c) the rights and remedies of Lender under this Agreement, the
other Credit Documents or any related document, instrument or agreement or
(d) the validity or enforceability of any of the Credit Documents.

“Material Subsidiary” shall mean any Subsidiary who has $100,000 or more in
assets.

“Maturity” or “maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrower under this Agreement or the other Credit
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
section 3(37) of ERISA.

“Negative Pledge” shall mean any covenant binding on the Borrower or any
Guarantor that prohibits the creation of Liens on any of its assets or property.

“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties determined in accordance with GAAP, consistently applied.

“Net Proceeds” shall mean, with respect to any sale or issuance of any
Indebtedness, the aggregate consideration received by such Person from such sale
or issuance less the sum of the actual amount of the reasonable fees and
commissions payable to Persons other than such Person or any Affiliate of such
Person, the reasonable legal expenses and the other reasonable costs and
expenses directly related to such sale or issuance that are to be paid by such
Person.

 

11



--------------------------------------------------------------------------------

“Net Worth” shall mean, as at any date of determination, stockholders’ equity of
the Loan Parties on such date (determined on a consolidated basis without
duplication in accordance with GAAP).

“Note” shall mean the Revolving Loan Note.

“Notice of Borrowing” shall mean, as applicable: (a) a Notice of LIBOR Loan
Borrowing; (b) Borrower’s use of the CEO to request a Base Rate Loan, a LIBOR
Loan, a Prime Rate Loan or an L/C Credit Extension; or (c) Borrower’s written or
telephonic request for a Base Rate Loan or a Prime Rate Loan.

“Notice of LIBOR Loan Borrowing” shall have the meaning given to that term in
Section 2.1(b).

“Notice of Revolving Loan Conversion” shall have the meaning given to that term
in Section 2.1(d).

“Notice of Revolving Loan Interest Period Selection” shall have the meaning
given to that term in Section 2.1(e).

“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Borrower to the Lender of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising pursuant to the terms of
this Agreement or any of the other Credit Documents, including all Revolving
Loans, Letters of Credit, interest (including interest that accrues after the
commencement of any bankruptcy or other insolvency proceeding by or against the
Borrower), fees, charges, expenses, attorneys’ fees and accountants’ fees
chargeable to and payable by the Borrower hereunder and thereunder.

“Operating Leases” shall mean any lease of property (whether real, personal or
mixed) for a period of longer than one year by a Person under which such Person
is lessee, other than a Capital Lease.

“Permitted Indebtedness” shall have the meaning given to that term in
Section 5.2(a).

“Permitted Liens” shall have the meaning given to that term in Section 5.2(b).

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a Joint Venture, a trust or other
entity or a Governmental Authority.

 

12



--------------------------------------------------------------------------------

“Pricing Grid” shall mean:

Pricing Grid

(rates are expressed in basis points per annum)

(One basis point equals .01%)

 

Tier

  

Leverage Ratio

   Applicable
Margin for
LIBOR Loans
(bps)    Applicable
Margin for Base
Rate Loans
(including
Sweep Loans)
(bps)    Applicable
Margin
for Prime
Rate Loans
(bps)    Unused
Commitment
Fee Percentage
(bps)

1

   < 1.50:1    70.0    70.0    0    10.0

2

   ³ 1.50, < 2.00    100.0    100.0    0    12.5

3

   ³ 2.00, < 2.50    125.0    125.0    0    15.0

4

   ³ 2.50    150.0    150.0    0    17.5

From the Closing Date through and including April 28, 2007, the Applicable
Margin and Unused Commitment Fee shall be those set forth in Tier 1. From and
after April 29, 2007, any increase or decrease in the Applicable Margin
resulting from a change in the Leverage Ratio shall become effective as of the
first day of the month after the Compliance Certificate has been timely
delivered pursuant to Section 5.1(a) hereof; provided, however, that if the
Compliance Certificate is not timely delivered for a Fiscal Quarter in
accordance with such Section, then Tier 4 shall apply as of the first day of the
month after it was due.

“Prime Rate” shall mean the per annum rate at any time the rate of interest most
recently announced within Lender as its Prime Rate, with the understanding that
Lender’s Prime Rate is one of its base rates and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto, and is evidenced by the recording thereof after its announcement within
Lender. The Prime Rate shall be adjusted automatically as to all Prime Rate
Loans then outstanding as of the effective date of any change in the Prime Rate.

“Prime Rate Loans” means, at any time, a Revolving Loan which bears interest as
provided in clause (iii) of Section 2.1(c).

“Rental Expense” means, for any period, the sum of (a) all rental payments under
real property leases (including base rent, percentage rent, common area payments
and real estate taxes) less amortization of tenant improvements for such period
plus (b) all rent payments under equipment operating leases for such period.

“Requirement of Law” applicable to any Person shall mean (a) the Articles or
Certificate of Incorporation and By-laws, Partnership Agreement or other
organizational or governing documents of such Person, (b) any Governmental Rule
applicable to such Person, (c) any Governmental Authorization granted by any
Governmental Authority to or for the benefit of such Person or (d) any judgment,
decision or determination of any Governmental Authority or arbitrator, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

13



--------------------------------------------------------------------------------

“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan, or on any day with respect to a Base Rate Loan, the aggregate
of the maximum of the reserve requirement rates (expressed as a decimal) in
effect on such day for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the Federal Reserve System. As used herein, the
term “Reserve Requirement” shall include any basic, supplemental or emergency
reserve requirements imposed on the Lender by any Governmental Authority.

“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, vice president of finance, treasurer, assistant treasurer or
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Revolving Loan” shall have the meaning given to that term in Section 2.1(a) and
shall include Sweep Loans.

“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by the Lender on the same date and of the same Type.

“Revolving Loan Maturity Date” shall mean the earlier to occur of
(i) January 28, 2012, and (ii) the date on which the Total Commitment or
Lender’s other obligations have been terminated pursuant to Section 6.2 hereof.

“Revolving Loan Note” shall have the meaning given to that term in
Section 2.8(b).

“Sale and Leaseback” means, with respect to any Person, the sale of property
owned by that Person (the “Seller”) to another Person (the “Buyer”), together
with the substantially concurrent leasing of such property by the Buyer to the
Seller.

“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s property would constitute an
unreasonably small capital.

“Standby Letter of Credit” means any of the standby letters of credit issued by
the L/C Issuer under this Agreement, either as originally issued or as the same
may be supplemented, modified, amended, extended, restated or supplanted.

“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any

 

14



--------------------------------------------------------------------------------

other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, (b) any
partnership, Joint Venture, limited liability company or other association of
which more than 50% of the equity interest having the power to vote, direct or
control the management of such partnership, Joint Venture or other association
is at the time owned and controlled by such Person, by such Person and one or
more of the other Subsidiaries or by one or more of such Person’s other
Subsidiaries or (c) any other Person included in the Financial Statements of
such Person on a consolidated basis. Unless otherwise indicated in this
Agreement, “Subsidiary” shall mean a Subsidiary of the Loan Parties.

“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Sweep Loan” shall have the meaning given to that term in Section 2.3.

“Syndication Party” has the meaning set forth in Section 2.4(b).

“Synthetic Lease” shall mean each arrangement, however described, under which
the obligor accounts for its interest in the property covered thereby under GAAP
as lessee of a lease which is not a capital lease and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.

“Synthetic Lease Interest Component” shall mean, with respect to any Person for
any period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

“Synthetic Lease Obligation” shall mean, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Synthetic Lease Principal Component” shall mean, with respect to any Person for
any period, the portion of rent (exclusive of the Synthetic Lease Interest
Component) paid or payable (without duplication) for such period under Synthetic
Leases of such Person that would be

 

15



--------------------------------------------------------------------------------

treated as principal in accordance with Financial Accounting Standards Board
Statement No. 13 if such Synthetic Leases were treated as capital leases under
GAAP.

“Taxes” shall have the meaning given to such term in Section 2.12(a).

“Total Commitment” shall mean, at any time, Sixty Million Dollars ($60,000,000),
or, if such amount is reduced or increased pursuant to Section 2.4, the amount
to which so reduced or increased and in effect at such time.

“Total Commitment Increase” has the meaning set forth in Section 2.4(b).

“Total Funded Debt” shall mean all Indebtedness of the Loan Parties on a
consolidated basis.

“Trade Bank” shall mean Wells Fargo HSBC Trade Bank, National Association.

“Type” shall mean, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing by the type of interest rate it then
bears, whether an interest rate based upon the Base Rate, the LIBOR Rate or the
Prime Rate. In the event Borrower does not designate the type of interest rate
for a Borrowing, it shall be a Base Rate Loan and all Sweep Loans shall be Base
Rate Loans.

“UCP” has the meaning set forth in Section 2.2(h).

“Unreimbursed Amount” has the meaning set forth in Section 2.2(c)(i).

“Unused Commitment Fee Percentage” shall mean the per annum percentage which is
used to calculate the Unused Commitment Fee. The Unused Commitment Fee
Percentage shall be determined as provided in the Pricing Grid and may change
for each Fiscal Quarter.

“Unused Commitment Fee Period” shall have the meaning given to that term in
Section 2.5(b).

“Unused Commitment Fees” shall have the meaning given to that term in Section
2.5(b).

“Wells Fargo” shall have the meaning given to that term in the introductory
paragraph hereof.

1.2 GAAP. Unless otherwise indicated in this Agreement or any other Credit
Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP. That certain
terms or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way limit the foregoing. If GAAP changes during the term of
this Agreement such that any covenants contained herein would then be calculated
in a different manner or with different components, other than changes in GAAP
that require items to be included in the definition of Indebtedness that were
not so required before such change, the Borrower and the Lender agree to
negotiate in good faith to amend this Agreement in such respects as are
necessary to conform those covenants as criteria

 

16



--------------------------------------------------------------------------------

for evaluating the Borrower’s financial condition to substantially the same
criteria as were effective prior to such change in GAAP; provided, however,
that, until the Borrower and Lender so amend this Agreement, all such covenants
shall be calculated in accordance with GAAP as in effect immediately prior to
such change.

1.3 Headings. The table of contents, captions and section headings appearing in
this Agreement are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

1.4 Plural Terms. All terms defined in this Agreement or any other Credit
Document in the singular form shall have comparable meanings when used in the
plural form and vice versa.

1.5 Time. All references in this Agreement and each of the other Credit
Documents to a time of day shall mean Boise, Idaho time, unless otherwise
indicated.

1.6 Governing Law. Unless otherwise expressly provided in any Credit Document,
this Agreement and each of the other Credit Documents shall be governed by and
construed in accordance with the laws of the State of Idaho without reference to
conflicts of law rules. The scope of the foregoing governing law provision is
intended to be all-encompassing of any and all disputes that may be brought in
any court or any mediation or arbitration proceeding and that relate to the
subject matter of the Credit Documents, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.

1.7 Construction. This Agreement is the result of negotiations among, and has
been reviewed by, the Borrower, the Lender, and their respective counsel.
Accordingly, this Agreement shall be deemed to be the product of all parties
hereto, and no ambiguity shall be construed in favor of or against the Borrower
or the Lender.

1.8 Entire Agreement. This Agreement and each of the other Credit Documents,
taken together, constitute and contain the entire agreement of the Borrower and
the Lender relating to the subject matter hereof and thereof and supersede any
and all prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof and thereof (including the Summary of Proposed Terms and
Conditions).

1.9 Calculation of Interest and Fees. All calculations of interest and fees
under this Agreement and the other Credit Documents for any period (a) shall
include the first day of such period and exclude the last day of such period and
(b) shall be calculated on the basis of a year of 360 days for actual days
elapsed.

1.10 References.

(a) References in this Agreement to “Recitals,” “Sections,” “Paragraphs,”
“Exhibits” and “Schedules” are to recitals, sections, paragraphs, exhibits and
schedules herein and hereto unless otherwise indicated.

 

17



--------------------------------------------------------------------------------

(b) References in this Agreement or any other Credit Document to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof if such replacement is permitted
hereby, and (iii) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time if such amendment, modification or
supplement is permitted hereby.

(c) References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule), and (iii) shall mean such Governmental Rule
(or successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.

(d) References in this Agreement or any other Credit Document to any Person in a
particular capacity (i) shall include any successors to and permitted assigns of
such Person in that capacity and (ii) shall exclude such Person individually or
in any other capacity.

1.11 Other Interpretive Provisions. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement or any other Credit
Document shall refer to this Agreement or such other Credit Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Credit Document, as the case may be. The words “include” and
“including” and words of similar import when used in this Agreement or any other
Credit Document shall not be construed to be limiting or exclusive. In the event
of any inconsistency between the terms of this Agreement and the terms of any
other Credit Document, the terms of this Agreement shall govern.

1.12 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

SECTION II. CREDIT FACILITIES.

2.1 Revolving Loan Facility.

(a) Revolving Loan Availability. On the terms and subject to the conditions of
this Agreement, Lender agrees to advance to the Borrower from time to time
during the period from the Closing Date up to, but not including, the Revolving
Loan Maturity Date such loans in Dollars as the Borrower may request under this
Section 2.1 or which are made under Section 2.3 (individually, a “Revolving
Loan”); provided, however, that the sum of (i) the Effective Amount of all
Revolving Loans made by Lender at any time outstanding and (ii) the Effective
Amount of all L/C Obligations at such time outstanding shall not exceed the
Total Commitment at such

 

18



--------------------------------------------------------------------------------

time. Except as otherwise provided herein, the Borrower may borrow, repay and
reborrow Revolving Loans until the Revolving Loan Maturity Date.

(b) Revolving Loan Borrowing Procedure.

(i) Base Rate Loans. Except for Sweep Loans (as provided in Section 2.3 hereof),
Borrower shall request Base Rate Loans not later than 1:00 p.m. on a Business
Day upon written or, at the sole discretion of Lender, telephonic instructions
received by Lender from any Person purporting to be a Responsible Officer of
Borrower or purporting to be such other Person as Borrower may from time to time
designate as having authority to request Base Rate Loans in writing to Lender.
Borrower may also request Base Rate Loans by using the CEO and following such
procedures and standards as Lender shall from time to time establish for the use
of the CEO. Upon receipt of such instructions or request, the fulfillment of the
conditions set forth in Section 3.2 and Borrower’s compliance with
Section 2.1(a), Lender shall make a Base Rate Loan to Borrower by crediting the
amount thereof to the Concentration Account. Borrower agrees that Lender is
permitting telephonic and CEO requests for Base Rate Loans at Borrower’s request
and Lender shall have no liability in acting upon a telephonic or CEO request
that it believes has been made by an authorized Person.

(ii) LIBOR Loans. Borrower shall request a LIBOR Loan by either: (A) using the
CEO and following such procedures and standards as Lender shall from time to
time establish for the use of the CEO or (B) delivering a written notice in the
form of Exhibit A, appropriately completed (a “Notice of LIBOR Loan Borrowing”).
Irrespective of whether the request for a LIBOR Loan is made by either using the
CEO or a Notice of LIBOR Loan Borrowing, Borrow shall specify:

(A) The principal amount of the requested Revolving Loan Borrowing, which shall
be in the amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof.

(B) That the requested Revolving Loan Borrowing will be a LIBOR Loan;

(C) The initial Interest Periods selected by the Borrower for such LIBOR Loans
in accordance with Section 2.1(e);

(D) The date of the requested LIBOR Loan, which shall be a Business Day; and

(E) Each Notice of LIBOR Loan Borrowing shall be signed by a Responsible Officer
of Borrower.

The Borrower shall make a request for a LIBOR Loan by using the CEO or, as
applicable, a Notice of LIBOR Loan to Lender not later than 9:00 a.m. at least
three (3) Business Days before the date of the requested LIBOR Loan. Each Notice
of LIBOR Loan Borrowing shall be delivered to Lender by facsimile or by e-mail
by a Responsible Officer of the Borrower or by any other Person as

 

19



--------------------------------------------------------------------------------

Borrower may designate in writing from time to time to Lender’s facsimile number
or e-mail address and during the hours specified in Section 8.1; provided,
however, that in the case of delivery by email, the Borrower shall promptly, and
in any event within twenty-four hours after such email delivery, deliver to
Lender a facsimile of such Notice of LIBOR Loan Borrowing executed by the
Responsible Officer of the Borrower who sent the e-mail Notice of LIBOR Loan
Borrowing; provided, however, Borrower’s failure to deliver a facsimile of such
notice of Revolving Loan Borrowing shall not effect the validity,
enforceability, conclusiveness or binding effect on Borrower of the e-mail
notification.

Each request for a LIBOR Loan made either by using the CEO or by delivering a
Notice of LIBOR Loan Borrowing to Lender shall be irrevocable. Upon receipt of a
request for a LIBOR Loan either through the use of the CEO or the delivery of a
Notice of LIBOR Loan Borrowing, the fulfillment of the conditions set forth in
Section 3.2 and Borrower’s compliance with Section 2.1(a), Lender shall make the
LIBOR Loan to Borrower by crediting the amount thereof to the Concentration
Account. Borrower agrees that Lender is permitting CEO requests for LIBOR Loans
at Borrower’s request and Lender shall have no liability in acting upon a CEO
request that it believes has been made by an authorized Person.

(iii) Prime Rate Loans. Borrower shall request Prime Rate Loans not later than
1:00 p.m. on a Business Day upon written or, at the sole discretion of Lender,
telephonic instructions received by Lender from any Person purporting to be a
Responsible Officer of Borrower or purporting to be such other Person as
Borrower may from time to time designate as having authority to request Prime
Rate Loans in writing to Lender. Borrower may also request Prime Rate Loans by
using the CEO and following such procedures and standards as Lender shall from
time to time establish for the use of the CEO. Upon receipt of such instructions
or request, the fulfillment of the conditions set forth in Section 3.2 and
Borrower’s compliance with Section 2.1(a). Lender shall make a Prime Rate Loan
to Borrower by crediting the amount thereof to the Concentration Account.
Borrower agrees that Lender is permitting telephonic and CEO requests for Prime
Rate Loans at Borrower’s request and Lender shall have no liability in acting
upon a telephonic or CEO request that it believes has been made by an authorized
Person.

(c) Revolving Loan Interest Rates. Subject to Section 2.7(c), the Borrower shall
pay interest on the unpaid principal amount of each Revolving Loan from the date
of such Revolving Loan until paid in full, at one of the following rates per
annum:

(i) During such periods as such Revolving Loan is a Base Rate Loan (and Base
Rate Loans include Sweep Loans), at a rate per annum equal to the Base Rate plus
the Applicable Margin therefor, such rate to change from time to time as the
Applicable Margin or Base Rate shall change; provided, however, in the event
Lender provides Borrower a notice(s) pursuant to Sections 2.11(a) and/or 2.11(b)
and Lender reasonably determines that the Base Rate plus the Applicable Margin
should not be used as the interest rate for Base Rate Loans, then, in that
event, the interest on the unpaid principal

 

20



--------------------------------------------------------------------------------

balance of a Base Rate Loan shall be at a rate per annum equal to the
Alternative Rate, as such rate may change from time to time;

(ii) During such periods as such Revolving Loan is a LIBOR Loan, at a rate per
annum equal at all times during each Interest Period for such LIBOR Loan to the
LIBOR Rate for such Interest Period plus the Applicable Margin therefor, such
rate to change from time to time during such Interest Period as the Applicable
Margin shall change; and

(iii) During such periods as such Revolving Loan is a Prime Rate Loan, at a rate
per annum equal to the Prime Rate plus the Applicable Margin therefor, such rate
to change from time to time as the Applicable Margin or Prime Rate shall change.

All Revolving Loans in each Revolving Loan Borrowing shall, at any given time
prior to maturity, bear interest at one, and only one, of the above rates. The
number of Revolving Loan Borrowings consisting of LIBOR Loans shall not exceed
six (6) at any time.

(d) Conversion of Revolving Loans. Subject to Section 2.13, the Borrower may
convert any Revolving Loan Borrowing from one Type of Revolving Loan Borrowing
to the other Type; provided, however, that no Base Rate Loan or Prime Rate Loan
may be converted into a LIBOR Loan after the occurrence and during the
continuance of an Event of Default and provided, further, that any conversion of
a LIBOR Loan on any day other than the last day of the Interest Period therefor
shall be subject to the payments required under Section 2.13. The Borrower shall
request such a conversion by an irrevocable written notice to Lender in the form
of Exhibit B, appropriately completed (a “Notice of Revolving Loan Conversion”),
which specifies, among other things:

(i) The Revolving Loan Borrowing which is to be converted;

(ii) The Type of Revolving Loan Borrowing into which such Revolving Loan
Borrowing is to be converted;

(iii) If such Revolving Loan Borrowing is to be converted into a Revolving Loan
Borrowing consisting of LIBOR Loans, the initial Interest Period selected by the
Borrower for such LIBOR Loans in accordance with Section 2.1(e); and

(iv) The date of the requested conversion, which shall be a Business Day.

(v) The Borrower shall give each Notice of Revolving Loan Conversion to Lender
not later than 9:00 a.m. at least three (3) Business Days before the date of the
requested conversion. Each Notice of Revolving Loan Conversion shall be
delivered to Lender by facsimile or by e-mail by a Responsible Officer of the
Borrower or by any other Person as Borrower may designate in writing from time
to time to Lender’s facsimile number or e-mail address and during the hours
specified in Section 8.1; provided, however, that in the case of delivery by
email, the Borrower shall promptly, and in any event within twenty-four hours
after such email delivery, deliver to Lender a facsimile of such Notice of
Revolving Loan Conversion executed by the Responsible

 

21



--------------------------------------------------------------------------------

Officer of the Borrower who sent the email Notice of Revolving Loan Conversion;
provided, further, that Borrower’s failure to deliver a facsimile of such Notice
of Revolving Loan Conversion shall not affect the validity, enforceability,
conclusiveness, or binding affect on Borrower of the e-mail notification.

(e) LIBOR Loan Interest Periods.

(i) The initial and each subsequent Interest Period selected by the Borrower for
a Revolving Loan Borrowing consisting of LIBOR Loans shall be one (1), two (2),
three (3), six (6) or nine (9) months or one (1) year; provided, however, that
(A) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
next Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day; (B) any Interest
Period which begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of a calendar
month; and (C) no Interest Period shall end after the Revolving Loan Maturity
Date.

(ii) The Borrower shall notify Lender by an irrevocable written notice in the
form of Exhibit C, appropriately completed (a “Notice of Revolving Loan Interest
Period Selection”), not later than 9:00 a.m. at least three (3) Business Days
prior to the last day of each Interest Period for a Revolving Loan Borrowing
consisting of LIBOR Loans of the Interest Period selected by the Borrower for
the next succeeding Interest Period for such LIBOR Loans; provided, however,
that no LIBOR Loan shall be continued for an additional Interest Period after
the occurrence and during the continuance of an Event of Default. Each Notice of
Revolving Loan Interest Period Selection shall be delivered by facsimile or by
email by a Responsible Officer of the Borrower to Lender to the facsimile number
or email address and during the hours specified in Section 8.1; provided,
however, that in the case of delivery by email, the Borrower shall promptly, and
in any event within twenty-four hours after such email delivery, deliver to
Lender a facsimile of such Notice of Revolving Loan Interest Period Selection
executed by the Responsible Officer of the Borrower who sent the email Notice of
Revolving Loan Interest Period Selection; provided, however, Borrower’s failure
to deliver a facsimile of such Notice of Revolving Loan Interest Period
Selection shall not affect the validity, enforceability, conclusiveness, or
binding affect on Borrower of the e-mail notification. If (A) the Borrower fails
to notify Lender of the next Interest Period for a Revolving Loan Borrowing
consisting of LIBOR Loans in accordance with this Section 2.1(e) or (B) an Event
of Default has occurred and is continuing on the last date of an Interest Period
for any LIBOR Loan, such LIBOR Loan(s) shall automatically convert to Base Rate
Loan(s) on the last day of the current Interest Period therefor.

(f) Scheduled Revolving Loan Payments. The Borrower shall repay the principal
amount of all then-outstanding Revolving Loans on the Revolving Loan Maturity
Date. The Borrower shall pay accrued interest on the unpaid principal amount of
each Revolving Loan in arrears (i) in the case of a Base Rate Loan and/or a
Prime Rate Loan, on the last Business Day of each April, July, October, and
January (ii) in the case of a LIBOR Loan, on the last day of each

 

22



--------------------------------------------------------------------------------

Interest Period applicable to such Revolving Loan (and, if the Interest Period
for such LIBOR Loan is six (6) months or longer, on the date that falls three
(3) months after the beginning of such Interest Period and each three months
thereafter); and (iii) in the case of all Revolving Loans, upon prepayment (to
the extent thereof) and at maturity. All interest that is not paid when due
shall be due upon demand.

(g) Purpose. The Borrower shall use the proceeds of the Revolving Loans (i) to
refinance certain existing Indebtedness of the Borrower, (ii) to pay fees and
expenses incurred by the Borrower in connection with the transactions
contemplated hereby, (iii) to provide for working capital and other general
corporate purposes of the Borrower and its Subsidiaries, (iv) to make Capital
Expenditures and (v) to make future acquisitions as permitted hereunder.

2.2 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) On the terms and subject to the conditions set forth herein, the L/C Issuer
agrees (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower, and to amend or, in the case
of Standby Letters of Credit, renew Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drafts under the
Letters of Credit; provided that the L/C Issuer shall not be obligated to make
any L/C Credit Extension with respect to any Letter of Credit if as of the date
of such L/C Credit Extension, and after giving effect thereto, the sum of
(A) the Effective Amount of all Revolving Loans at any time outstanding and
(B) the Effective Amount of all L/C Obligations at such time outstanding exceeds
or would exceed the Total Commitment at such time. Within the foregoing limits,
and on the terms and subject to the conditions hereof, the Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Commercial Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii) Notwithstanding the L/C Issuer’s agreements in Section 2.2(a)(i), the L/C
Issuer need not issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss,

 

23



--------------------------------------------------------------------------------

cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either (I) the Lender has approved such
expiry date or (II) the Borrower has Cash Collateralized the Obligations in an
amount equal to one hundred three percent (103%) of the then Effective Amount of
such requested Letter of Credit, provided, however, that in any event, no Letter
of Credit shall be issued or renewed if the expiry date of such Letter of Credit
would occur more than two hundred forty (240) days after the Letter of Credit
Expiration Date.

(C) the issuance of such Letter of Credit would violate the terms or conditions
of any Letter of Credit Application entered into by the L/C Issuer and the
Borrower;

(D) such Letter of Credit is in a face amount less than $100,000 in the case of
a Standby Letter of Credit or denominated in a currency other than Dollars;

(E) such Letter of Credit is in violation of the UCP or other applicable law; or

(F) the expiry date of such Letter of Credit would occur (I) more than two
hundred ten (210) days after it is issued for Commercial Letters of Credit and
(II) more than three hundred sixty five (365) days after it is issued for
Standby Letters of Credit.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer in the form of a Letter
of Credit Application, appropriately completed and, when the CEO is not used,
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer not later than 9:00 a.m., at
least two (2) Business Days (or such later date and time as the L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which date shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case

 

24



--------------------------------------------------------------------------------

of any drawing thereunder; and (G) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which date shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Borrower acknowledges that Lender and/or L/C Issuer are permitting
Letter of Credit Applications to be submitted through the use of the CEO at
Borrower’s request and Lender and/or L/C Issuer shall have no liability in
acting upon a CEO request that it believes has been made by an authorized
Person.

(ii) Upon receipt of any Letter of Credit Application and the L/C Issuer’s
confirmation that the requested issuance or amendment is permitted in accordance
with the terms hereof, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.

(iii) [Intentionally omitted.]

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower a true and complete
copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower of the amount to be paid by the L/C Issuer as a result of such drawing
and the date on which payment is to be made by the L/C Issuer to the beneficiary
of such Letter of Credit in respect of such drawing; provided, however, that in
the case of Commercial Letters of Credit, subsequent notification by routine
methods shall be deemed sufficient notice. Not later than 9:00 a.m., on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”) (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion), the Borrower shall reimburse the
L/C Issuer in an amount equal to the amount of such drawing. If the Borrower
fails to so reimburse the L/C Issuer by such time (the “Unreimbursed Amount”),
the Borrower shall be deemed to have requested a Revolving Loan Borrowing of
Base Rate Loans to be disbursed to the L/C Issuer on the Honor Date in an amount
equal to the Unreimbursed Amount, but subject to the amount of the unutilized
portion of the Total Commitment and the conditions set forth in Section 3.2. Any
notice given by the L/C Issuer pursuant to this Section 2.2(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) [Intentionally omitted.]

 

25



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing because the conditions set forth in Section 3.2 cannot
be satisfied or for any other reason, the L/C Borrowing resulting from the
honoring of a drawing under a Letter of Credit that is not so refinanced shall
be due and payable on demand (together with interest) and shall bear interest at
the rate applicable to Base Rate Loans upon the occurrence and during the
continuance of an Event of Default.

(d) [Intentionally omitted.]

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid in accordance with the terms of the Letter of Credit
Application, including the commercial letter of credit agreements, standby
letter of credit agreements, and continuing letters of credit agreements between
Borrower and Lender, Trade Bank, or HSBC, as such agreements may be amended,
modified, and replaced.

(f) Role of L/C Issuer. The Borrower agrees that, in paying any drawing under a
Letter of Credit, the L/C Issuer’s responsibilities and the limitation of the
L/C Issuer’s liability shall be as set forth in the Letter of Credit
Applications, including the commercial letter of credit agreements, standby
letter of credit agreements and continuing letters of credit agreements between
Borrower and Lender, Trade Bank or HSBC, as such agreements may be amended,
modified, and replaced.

(g) Cash Collateral. Upon the request of Lender, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the Obligations in an amount equal to one hundred three percent (103%) of the
then Effective Amount of the L/C Obligations.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Commercial Letter of Credit), (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits
(the “UCP”), as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (including the ICC decision published by the
Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each Commercial Letter of
Credit.

(i) Letter of Credit Fees. The Borrower agrees to pay the following Letter of
Credit fees which, once paid, are non-refundable:

(i) With respect to each Commercial Letter of Credit, such amounts as L/C Issuer
and Borrower may agree.

 

26



--------------------------------------------------------------------------------

(ii) With respect to each Standby Letter of Credit to Lender, a Standby Letter
of Credit fee for each such Standby Letter of Credit equal to the Applicable
Margin for LIBOR Loans times the actual daily maximum amount available to be
drawn under each such Standby Letter of Credit times a fraction, the numerator
of which is the number of days from the date of issuance to the date of expiry
of such Standby Letter of Credit and the denominator of which is three hundred
sixty (360). Such fee for each Standby Letter of Credit shall be due and payable
in advance on the date of issuance of each such Standby Letter of Credit, unless
otherwise agreed to in writing by the Borrower and the L/C Issuer. Each such
fee, once paid, shall be non-refundable. If there is any change in the
Applicable Margin for LIBOR Loans during any quarter, the Applicable Margin used
for the calculation of the Letter of Credit Fee shall be the Applicable Margin
on the date such fee is due.

(j) [Intentionally omitted.]

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Trade Bank or HSBC as L/C Issuer. The parties hereto acknowledge and agree
that, at its option, the L/C Issuer may arrange for Letters of Credit to be
issued by Trade Bank as agent for Lender or for HSBC Letters of Credit to be
issued. All parties hereto understand and agree that, as applicable, to the
extent any Letters of Credit are issued by Trade Bank as agent for Lender or any
HSBC Letters of Credit are issued, (i) Trade Bank is agent only to Lender and
not to the Borrower and has no obligations to the Borrower and HSBC has no
obligations to the Borrower, (ii) the Letters of Credit issued by Trade Bank and
the HSBC Letters of Credit will be deemed Letters of Credit issued by the L/C
Issuer for all purposes hereunder and (iii) any of the obligations performed or
rights exercised pursuant to or in connection with the issuance of any Letter of
Credit by Trade Bank or by HSBC pursuant to or in connection with the issuance
of any HSBC Letters of Credit shall be deemed obligations performed or rights
exercised by Lender as L/C Issuer. To the extent that the L/C Issuer is required
to provide any notices to, or take any other actions for the benefit of, the
Lender hereunder, with respect to any Letter of Credit issued by Trade Bank, no
such notice or action shall be required.

2.3 Sweep Loans. Lender, in its sole and absolute discretion, may make Base Rate
Loans to the Borrower each day in an amount equal to the excess, if any, of the
Dollar amount of all debits clearing all bank accounts settled through the
Concentration Account on such day less the Dollar amount of collected funds in
the Concentration Account on such day (each such loan is a “Sweep Loan.”). All
Sweep Loans shall be Base Rate Loans. The existence of an excess amount of
clearing checks shall be deemed to be a request by the Borrower for a Sweep Loan
and no notice is required for a Sweep Loan. All Sweep Loans shall bear interest
at the rate set forth in Sections 2.1(c)(i) and 2.7(c) and shall be payable as
provided in Sections. 2.1(f), 2.6(c), and 2.6(d). The availability of Sweep
Loans is discretionary on the part of Lender and Lender may terminate the
availability of Sweep Loans at any time.

 

27



--------------------------------------------------------------------------------

2.4 Commitment Reductions and Increases.

(a) Optional Reduction or Cancellation of Commitments. The Borrower may, upon
five (5) Business Days written notice to Lender, permanently reduce the Total
Commitment by the amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof or cancel the Total Commitment in its entirety; provided,
however, that the Borrower may not:

(i) reduce the Total Commitment prior to the Revolving Loan Maturity Date, if,
after giving effect to such reduction, the Effective Amount of all Revolving
Loans and L/C Obligations then outstanding would exceed the proposed reduced
Total Commitment; and

(ii) cancel the Total Commitment prior to the Revolving Loan Maturity Date if,
after giving effect to such cancellation, any Revolving Loan or L/C Obligation
would then remain outstanding.

(b) Optional Increases of Commitments. Subject to the terms and conditions of
this Section 2.4, Borrower shall have the right, at any time prior to 30 days
prior to the Revolving Loan Maturity Date, to increase the Total Commitment from
time to time (each a “Total Commitment Increase”) in an amount which would bring
the Total Commitment to a maximum of eighty million dollars ($80,000,000);
provided that each of the following conditions precedent has been satisfied:

(i) No Event of Default has occurred and is continuing;

(ii) Borrower has submitted to Lender a written request for such Total
Commitment Increase specifying the aggregate dollar amount thereof, which shall
be in a minimum of $5,000,000 and in increments of $5,000,000;

(iii) Either Lender by itself, Lender and one or more other financial
institutions (each a “Syndication Party”) or one or more Syndication Parties
have agreed to provide funding for the Total Commitment Increase on terms and
conditions satisfactory to Lender, Borrower and, if applicable, each Syndication
Party; and

(iv) Lender, Borrower and, if applicable, each Syndication Party, has executed
an amendment to this Agreement which contain terms and conditions satisfactory
to each of them.

(c) Mandatory Reduction or Termination of Commitments. The Total Commitment
shall be automatically reduced to zero on the Revolving Loan Maturity Date.

(d) Effect of Commitment Reductions. From the effective date of any reduction of
the Total Commitment, the Unused Commitment Fees payable pursuant to
Section 2.5(b) shall be computed on the basis of the Total Commitment as so
reduced. Once reduced or cancelled, the Total Commitment may not be increased or
reinstated without the prior written consent of Lender.

 

28



--------------------------------------------------------------------------------

2.5 Fees.

(a) Commitment Fee. Borrower shall pay Lender a Commitment Fee in the amount of
$90,000.00, which fee shall be payable in full on the Closing Date and shall not
be subject to reduction or be refundable under any and all circumstances.

(b) Unused Commitment Fees. The Borrower shall pay to Lender fees (collectively,
the “Unused Commitment Fees”) equal to (i) the Total Commitment minus: (A) the
average daily outstanding and unpaid principal balance of the Loans during the
Unused Commitment Fee Period; and (B) the average daily aggregate undrawn face
amount of all outstanding Letters of Credit during the Unused Commitment Fee
Period, multiplied by (ii) the Unused Commitment Fee Percentage. The Borrower
shall, on or before April 30, 2007, pay the Unused Commitment Fees that were
payable under the Original Credit Agreement on the Closing Date and the Unused
Commitment Fees payable under this Agreement from the Closing Date until
April 30, 2007. Thereafter, Borrower shall pay the Unused Commitment Fees
quarterly in arrears on the last day of each January, April, July and October
and on the Revolving Loan Maturity Date (or if the Total Commitment is cancelled
or terminated on a date prior to the Revolving Loan Maturity Date, on such prior
date). Each Unused Commitment Fee, once paid, is non-refundable. As used herein,
the term “Unused Commitment Fee Period” shall mean the period beginning on the
first day of the most recently concluded quarter and ending on the last day of
the most recently concluded quarter.

2.6 Prepayments.

(a) Terms of All Prepayments. Upon the prepayment of any Loan (whether such
prepayment is an optional prepayment under Section 2.6(b), a mandatory
prepayment required by Section 2.6(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Credit Documents, including a
prepayment upon acceleration), the Borrower shall pay to Lender (i) all accrued
interest and fees to the date of such prepayment on the amount prepaid and
(ii) if such prepayment is the prepayment of a LIBOR Loan on a day other than
the last day of an Interest Period for such LIBOR Loan, all amounts payable to
such Lender pursuant to Section 2.13.

(b) Optional Prepayments. Except as provided in Section 2.6(d), at its option
Borrower may, in the case of Base Rate Loans or Prime Rate Loans, prepay such
Loans in part or in whole or, in the case of LIBOR Loans, upon three
(3) Business Days’ notice to Lender, prepay such Loans in any Borrowing in part,
in a minimum principal amount of $3,000,000 or an integral multiple of $500,000
in excess thereof, or in whole. Each such notice shall specify the date and
amount of such prepayment, provided that if such prepayment is on any day other
than the last day of the Interest Period applicable to such LIBOR Loan, the
Borrower shall be subject to the payments required by Section 2.13. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. If no Default or Event of Default has occurred and is
continuing, all prepayments under this Section 2.6(b) which are applied to
reduce the principal amount of the Loans shall be applied to the Loans as
directed by the Borrower. If the Borrower fails to direct the application of any
such principal prepayments or if a Default has occurred and is continuing, such
principal prepayments shall be applied first, to the payment of Revolving

 

29



--------------------------------------------------------------------------------

Loans and then to Cash Collateralize the Obligations in an amount equal to the
Effective Amount of the L/C Obligations and shall in any case, to the extent
possible, be first applied to prepay Prime Rate Loans and then if funds remain,
to prepay Base Rate Loans and then if any funds remain, to prepay LIBOR Loans.

(c) Mandatory Prepayments. The Borrower shall prepay the Loans as follows:

(i) If, at any time, the Effective Amount of all Revolving Loans, and L/C
Obligations then outstanding exceeds the Total Commitment at such time, the
Borrower shall immediately (A) prepay the Revolving Loans to the extent
Revolving Loans in a sufficient amount are then outstanding and (B) otherwise,
Cash Collateralize the Obligations in an amount equal to 103% of the then
Effective Amount of the L/C Obligations, in an aggregate principal amount equal
to such excess.

(ii) [Intentionally omitted.]

(iii) If, at any time after the Closing Date, any Loan Party issues or incurs
any Indebtedness for borrowed money, including Indebtedness evidenced by notes,
bonds, debentures or other similar instruments but excluding Permitted
Indebtedness, the Borrower shall, immediately after such issuance or incurrence
(A) prepay the Revolving Loans to the extent Revolving Loans in a sufficient
amount are then outstanding and (B) otherwise, Cash Collateralize the
Obligations in an amount equal to 103% of the then Effective Amount of the L/C
Obligations, in an aggregate principal amount equal to one hundred percent
(100%) of the Net Proceeds of such Indebtedness.

(iv) [Intentionally omitted.]

(v) The Borrower shall deliver to Lender, at the time of each prepayment
required under this Section 2.6(c), (A) a certificate signed by the chief
financial officer of Borrower setting forth in reasonable detail the calculation
of the amount of such prepayment and (B) to the extent practicable, at least
three (3) days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date and the Type and principal amount
of each Loan (or portion thereof) to be prepaid. In the event that the Borrower
shall subsequently determine that the actual amount was greater than the amount
set forth in such certificate, the Borrower shall promptly make an additional
prepayment of the Loans (and/or, if applicable, the Total Commitment shall be
permanently reduced) in an amount equal to the amount of such excess, and the
Borrower shall concurrently therewith deliver to Lender a certificate signed by
the chief financial officer of Borrower demonstrating the derivation of the
additional amount resulting in such excess.

(d) Prepayment by Automatic Debit. Borrower agrees that Lender, in its sole and
absolute discretion, may effect prepayments of Base Rate Loans (including Sweep
Loans) and Prime Rate Loans in an amount equal to the excess of the Dollar
amount of collected funds in the Concentration Account on a particular day less
the Dollar amount of all debits clearing all bank accounts settled through the
Concentration Account on such day (an “Automatic Debit”). Such prepayment shall
be without premium or penalty.

 

30



--------------------------------------------------------------------------------

2.7 Other Payment Terms.

(a) Place and Manner. All payments to be made by the Borrower under this
Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make all payments due to Lender under this Agreement or any other Credit
Document by payments to Lender at the Lender’s office located at the address
specified in Section 8.1 or at such other office as Lender may designate. The
Borrower shall make all payments under this Agreement or any other Credit
Document in lawful money of the United States and in same day or immediately
available funds not later than 11:00 a.m. on the date due, except for payments
through: (i) CEO which shall be made not later than 1:00 on the date due; and
(ii) Automatic Debit payments which shall be deemed to have been received on the
same Business Day as they are made.

(b) Date. Whenever any payment due hereunder shall fall due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.

(c) Default Rate. On and after the occurrence of an Event of Default, until the
time when such Event of Default shall have been cured or waived by Lender, the
Borrower shall pay interest on the aggregate, outstanding principal amount of
all Obligations hereunder at a per annum rate equal to the otherwise applicable
interest rate set forth in Section 2.1(c), plus two percent (2.00%) (the
“Default Rate”).

(d) Application of Payments. All payments hereunder shall be applied first to
unpaid fees, costs and expenses then due and payable under this Agreement or the
other Credit Documents, second to accrued interest then due and payable under
this Agreement or the other Credit Documents and finally to reduce the principal
amount of outstanding Loans and L/C Borrowings.

2.8 Loan Accounts; Notes.

(a) Loan Accounts. The obligation of the Borrower to repay the Loans made to it
by Lender and to pay interest thereon at the rates provided herein shall be
evidenced by an account or accounts maintained by Lender on its books
(individually, a “Loan Account”), and by a note pursuant to Section 2.8(b).
Lender shall record in its Loan Accounts (i) the date and amount of each Loan
made by Lender, (ii) the interest rates applicable to each such Loan thereof and
the effective dates of all changes thereto, (iii) the Interest Period for each
LIBOR Loan, (iv) the date and amount of each principal and interest payment on
each Loan and (v) such other information as Lender may determine is necessary
for the computation of principal and interest payable to it by the Borrower
hereunder; provided, however, that any failure by Lender to make, or any error
by Lender in making, any such notation shall not affect the Borrower’s
Obligations. The Loan Accounts shall be conclusive absent manifest error with
respect to the matters noted therein.

(b) Revolving Loan Notes. Lender’s Revolving Loans shall be evidenced by a
promissory note in the form of Exhibit E (the “Revolving Loan Note”) which note
shall be (i) payable to the order of Lender, (ii) in the amount of the Total
Commitment, (iii) dated the Closing Date and (iv) otherwise appropriately
completed. The Borrower authorizes Lender to

 

31



--------------------------------------------------------------------------------

record on the schedule annexed to Lender’s Revolving Loan Note the date and
amount of each Revolving Loan made by Lender and of each payment or prepayment
of principal thereon made by the Borrower, and agrees that all such notations
shall be conclusive absent manifest error with respect to the matters noted
thereon; provided, however, that any failure by Lender to make, or any error by
Lender in making, any such notation shall not affect the Borrower’s Obligations.
The Borrower further authorizes Lender to attach to and make a part of its
Revolving Loan Note continuations of the schedule attached thereto as necessary.

2.9 Loan Funding. Lender shall, upon satisfaction of the applicable conditions
set forth in Section 3.2 (and, if such Borrowing is the initial Credit Event,
Section 3.1), make funds available to the Borrower on the date of each Borrowing
either by (i) crediting the account of the Borrower on the books of Lender with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to Lender by the Borrower; provided,
however, that if, on the date of the Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrower as
provided above.

2.10 [Intentionally omitted.]

2.11 Change of Circumstances.

(a) Inability to Determine Rates. If, on or before the first day of any Interest
Period for any LIBOR Loan, (i) Lender determines that the LIBOR Rate for such
Interest Period cannot be adequately and reasonably determined due to
unavailability of funds in or other circumstances affecting the London interbank
market or (ii) Lender shall determine that the rate of interest for such Loan
does not adequately and fairly reflect the cost to Lender of making or
maintaining a LIBOR Loan, Lender shall immediately give notice of such condition
to the Borrower. After the giving of any such notice and until Lender shall
otherwise notify the Borrower that the circumstances giving rise to such
condition no longer exist, Borrower’s right to request the making of, conversion
to or a new Interest Period for, LIBOR Loans shall be suspended. Any LIBOR Loans
outstanding at the commencement of any such suspension shall be converted at the
end of the then current Interest Period for such LIBOR Loans into Prime Rate
Loans unless such suspension has then ended.

(b) Illegality. If, after the date of this Agreement, the adoption of any
Governmental Rule, any change in any Governmental Rule or the application or
requirements thereof (whether such change occurs in accordance with the terms of
such Governmental Rule as enacted, as a result of amendment or otherwise), any
change in the interpretation or administration of any Governmental Rule by any
Governmental Authority, or compliance by Lender with any request or directive
(whether or not having the force of law) of Governmental Authority (a “Change of
Law”) shall make it unlawful or impossible for Lender to make or maintain any
LIBOR Loan, Lender shall immediately notify the Borrower of such Change of Law.
Upon receipt of such notice, (i) Borrower’s right to request the making of,
conversion to or a new Interest Period for, LIBOR Loans shall be terminated, and
(ii) the Borrower shall, at the request of Lender, either (A) pursuant to
Section 2.1(d), convert any such then outstanding LIBOR Loans into Prime Rate
Loans at the end of the current Interest Period for such LIBOR Loans or
(B) immediately repay or convert any such LIBOR Loans if Lender shall notify the
Borrower that Lender may not

 

32



--------------------------------------------------------------------------------

lawfully continue to fund and maintain such LIBOR Loans. Any conversion or
prepayment of LIBOR Loans made pursuant to the preceding sentence prior to the
last day of an Interest Period for such LIBOR Loans shall be deemed a prepayment
thereof for purposes of Section 2.13. After Lender notifies the Borrower of such
a Change of Law and until Lender notifies the Borrower that it is no longer
unlawful or impossible for Lender to make or maintain a LIBOR Loan, all
Revolving Loans of such Lender shall be Prime Rate Loans.

(c) Increased Costs. If, after the date of this Agreement, any Change of Law
shall:

(i) subject Lender to any tax, duty or other charge with respect to any LIBOR
Loan or Base Rate Loan, or shall change the basis of taxation of payments by the
Borrower to Lender on such a LIBOR Loan or in respect to such a LIBOR Loan under
this Agreement (except for changes in the rate of taxation on the overall net
income of any Lender imposed by its jurisdiction of incorporation or the
jurisdiction in which its principal executive office is located); or

(ii) impose, modify or hold applicable any reserve (excluding any Reserve
Requirement or other reserve to the extent included in the calculation of the
LIBOR Rate for any Loans), special deposit or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances or
loans by, or any other acquisition of funds by Lender for any LIBOR Loan or Base
Rate Loan; or

(iii) impose on any Lender any other condition related to any LIBOR Loan, any
Base Rate Loan or Lender’s Total Commitment;

and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan, Base Rate Loan or its
Total Commitment or to reduce any amount receivable by Lender hereunder; then
the Borrower shall from time to time, within ten (10) Business Days after demand
by Lender, pay to Lender additional amounts sufficient to reimburse Lender for
such increased costs or to compensate Lender for such reduced amounts. A
certificate setting forth in reasonable detail the amount of such increased
costs or reduced amounts, submitted by Lender to the Borrower shall be
conclusive absent manifest error. The obligations of the Borrower under this
Section 2.11(c) shall survive the payment and performance of the Obligations and
the termination of this Agreement.

(d) Capital Requirements. If, after the date of this Agreement, Lender
determines that (i) any Change of Law affects the amount of capital required or
expected to be maintained by Lender or any Person controlling Lender (a “Capital
Adequacy Requirement”) and (ii) the amount of capital maintained by Lender or
such Person which is attributable to or based upon the Loans, the Letters of
Credit, the Total Commitment or this Agreement must be increased as a result of
such Capital Adequacy Requirement (taking into account Lender’s or such Person’s
policies with respect to capital adequacy), the Borrower shall pay to Lender or
such Person, within ten (10) Business Days after demand of Lender, such amounts
as Lender or such Person shall determine are necessary to compensate Lender or
such Person for the increased costs to Lender or such Person of such increased
capital. A certificate setting forth in reasonable detail the amount of such
increased costs, submitted by Lender to the Borrower shall be conclusive

 

33



--------------------------------------------------------------------------------

absent manifest error. The obligations of the Borrower under this
Section 2.11(d) shall survive the payment and performance of the Obligations and
the termination of this Agreement.

(e) Notice, Reasonable Commercial Efforts. If Lender becomes aware of (i) any
Change of Law that will make it unlawful or impossible for Lender to make or
maintain any LIBOR Loan or any Base Rate Loan or (ii) any Change of Law or other
event or condition that will obligate the Borrower to pay any amount pursuant to
Section 2.11(c) or Section 2.11(d), Lender shall notify the Borrower thereof as
promptly as practical. If Lender has given notice of any such Change of Law or
other event or condition and thereafter becomes aware that such Change of Law or
other event or condition has ceased to exist, Lender shall notify the Borrower
thereof as promptly as practical. If Lender is affected by any Change of Law
which makes it unlawful or impossible for such Lender to make or maintain any
LIBOR Loan or Base Rate Loan or to which the Borrower is obligated to pay any
amount pursuant to Section 2.11(c) or Section 2.11(d) it shall use reasonable
commercial efforts to avoid the effect of such Change of Law or to avoid or
materially reduce any amounts which the Borrower is obligated to pay pursuant to
Section 2.11(c) or Section 2.11(d) if, in the reasonable opinion of Lender, such
efforts would not be disadvantageous to Lender or contrary to Lender’s normal
banking practices.

2.12 Taxes on Payments.

(a) Payments Free of Taxes. All payments made by the Borrower under this
Agreement and the other Credit Documents shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp, documentary or other taxes, any duties, or any other levies,
imposts, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority (except
net income taxes and franchise taxes in lieu of net income taxes imposed on
Lender by its jurisdiction of incorporation) (all such non-excluded taxes,
duties, levies, imposts, charges, fees, deductions and withholdings being
hereinafter called “Taxes”). If any Taxes are required to be withheld from any
amounts payable to Lender hereunder or under the other Credit Documents, the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after payment of all Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement and
the other Credit Documents. Whenever any Taxes are payable by the Borrower, as
promptly as possible thereafter, the Borrower shall send to Lender a certified
copy of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify Lender for any
taxes, interest or penalties that may become payable by Lender as a result of
any such failure. The obligations of the Borrower under this Section 2.12(a)
shall survive the payment and performance of the Obligations and the termination
of this Agreement.

(b) [Intentionally omitted.]

(c) Reasonable Commercial Efforts. If Lender claims any additional amounts to be
payable to it pursuant to this Section 2.12, it shall use reasonable commercial
efforts to file any certificate or document reasonably requested in writing by
the Borrower reflecting a reduced rate

 

34



--------------------------------------------------------------------------------

of withholding, if the making of such a filing would avoid the need for or
materially reduce the amount of any such additional amounts which may thereafter
accrue.

(d) Tax Returns. Nothing contained in this Section 2.12 shall require Lender to
make available any of its tax returns (or any other information relating to its
taxes which it deems to be confidential).

2.13 Funding Loss Indemnification. If the Borrower shall (a) repay, prepay or
convert any LIBOR Loan on any day other than the last day of an Interest Period
therefor (whether a scheduled payment, an optional prepayment or conversion, a
mandatory prepayment or conversion, a payment upon acceleration or otherwise),
(b) fail to borrow any LIBOR Loan for which a Notice of Borrowing has been
delivered to Lender (whether as a result of the failure to satisfy any
applicable conditions or otherwise) or (c) fail to convert any Revolving Loans
into LIBOR Loans in accordance with a Notice of Conversion delivered Lender
(whether as a result of the failure to satisfy any applicable conditions or
otherwise), the Borrower shall pay to Lender within ten (10) Business Days after
demand, a prepayment fee, failure to borrow fee or failure to convert fee, as
the case may be (determined as though 100% of the LIBOR Loan had been funded in
the London interbank eurodollar currency market) equal to the sum of:

(a) $250; plus

(b) the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the LIBOR Rate plus the Applicable
Margin for LIBOR Loans if that amount had remained or been outstanding through
the last day of the applicable Interest Period exceeds (ii) the interest that
Lender could recover by placing such amount on deposit in the London interbank
eurodollar currency market for a period beginning on the date of the prepayment
or failure to borrow and ending on the last day of the applicable Interest
Period (or, if no deposit rate quotation is available for such period, for the
most comparable period for which a deposit rate quotation may be obtained); plus

(c) all out-of-pocket expenses incurred by Lender reasonably attributable to
such payment, prepayment or failure to borrow;

(d) provided, however, that if, with respect to any such repayment, prepayment,
conversion, failure to borrow or failure to convert, the sum of the amount
computed under subsections (b) and (c) above is zero, then, with respect to such
repayment, prepayment, conversion, failure to borrow or failure to convert only,
the amount listed in subsection (a) shall be deemed to be zero.

2.14 Prepayment. Lender’s determination of the amount of any prepayment fee
payable under this Section 2.13 shall be conclusive in the absence of manifest
error. The obligations of the Borrower under this Section 2.13 shall survive the
payment and performance of the Obligations and the termination of this
Agreement.

2.15 [Intentionally omitted.]

 

35



--------------------------------------------------------------------------------

SECTION III. CONDITIONS PRECEDENT.

3.1 Initial Conditions Precedent. The occurrence of the initial Credit Event is
subject to receipt by Lender, on or prior to the Closing Date, of each item
listed below, each in form and substance satisfactory to Lender:

(a) Principal Credit Documents.

(i) This Agreement, duly executed by the Borrower, Lender, and the L/C Issuer;

(ii) A Revolving Loan Note payable to Lender duly executed by the Borrower; and

(iii) A Guaranty, in form and substance satisfactory to Lender, duly executed by
each Guarantor.

(b) Borrower Organizational Documents.

(i) The articles of incorporation of the Borrower, certified as of a recent date
prior to the Closing Date by the Secretary of State of Delaware;

(ii) A certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Closing Date, certifying that (A) attached thereto is a true and
correct copy of the bylaws of the Borrower as in effect on the Closing Date;
(B) attached thereto are true and correct copies of resolutions duly adopted by
the board of directors of the Borrower and continuing in effect, which authorize
the execution, delivery and performance by the Borrower of this Agreement and
the other Credit Documents executed or to be executed by the Borrower and the
consummation of the transactions contemplated hereby and thereby; and (C) there
are no proceedings for the dissolution or liquidation of the Borrower;

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Closing Date, certifying the incumbency, signatures and authority of
the officers of the Borrower authorized to execute, deliver and perform this
Agreement, the other Credit Documents and all other documents, instruments or
agreements related thereto executed or to be executed by the Borrower; and

(iv) Certificates of good standing (or comparable certificates) for the
Borrower, certified as of a recent date prior to the Closing Date by the
Secretaries of State (or comparable official) of Delaware, Idaho and West
Virginia.

(c) Guarantor Organizational Documents

(i) The certificate of incorporation, articles of incorporation, certificate of
limited partnership, articles of organization or comparable document of each
Guarantor, certified as of a recent date prior to the Closing Date by the
Secretary of State (or comparable public official) of its state of incorporation
or formation;

 

36



--------------------------------------------------------------------------------

(ii) A certificate of good standing (or comparable certificate) for each
Guarantor, certified as of a recent date prior to the Closing Date by the
Secretary of State (or comparable public official) of Idaho in the case of
Coldwater Creek The Spa Inc.; Idaho and Delaware in the case of Aspenwood
Advertising, Inc.; Delaware in the case of C Squared, LLC; Idaho in the case of
Coldwater Creek Sourcing, Inc.; Idaho in the case of CWC Sourcing LLC; and Hong
Kong, China in the case of Coldwater Creek HK Ltd.;

(iii) [Intentionally omitted.]

(iv) A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Guarantor, dated the Closing Date, certifying that (A) attached
thereto is a true and correct copy of the bylaws, partnership agreement, limited
liability company agreement or comparable document of such Guarantor as in
effect on the Closing Date; (B) attached thereto are true and correct copies of
resolutions duly adopted by the board of directors or other governing body of
such Guarantor (or other comparable enabling action) and continuing in effect,
which authorize the execution, delivery and performance by such Guarantor of the
Credit Documents to be executed by such Guarantor and the consummation of the
transactions contemplated thereby; and (C) there are no proceedings for the
dissolution or liquidation of such Guarantor; and

(v) A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Guarantor, dated the Closing Date, certifying the incumbency,
signatures and authority of the officers of such Guarantor authorized to
execute, deliver and perform the Credit Documents to be executed by such
Guarantor.

(d) Financial Statements, Financial Condition, Etc.

(i) A copy of the unaudited Financial Statements of the Loan Parties for the
Fiscal Quarter ended October 28, 2006, and for the Fiscal Year to such date
(prepared on a consolidated and consolidating basis), in each case certified by
the chief financial officer of the Borrower to present fairly the financial
condition, results of operations and other information reflected therein and to
have been prepared in accordance with GAAP (subject to normal year-end audit
adjustments);

(ii) [Intentionally omitted.]

(iii) A copy of the most recently completed annual report (Form 5500 Series)
filed with the Internal Revenue Service with respect to each Employee Benefit
Plan of the Borrower and its Subsidiaries, certified by a senior officer of the
Borrower;

(iv) [Intentionally omitted.]

(v) A Compliance Certificate executed by the president, chief executive officer,
chief financial officer, treasurer or vice president of finance of the Borrower
which (A) certifies that, as of the Closing Date, no Default or Event of Default
has occurred and is continuing, or, if any such Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and what action
Borrower proposes to

 

37



--------------------------------------------------------------------------------

take with respect thereto and (B) sets forth, for the quarter ended October 28,
2006, the calculation of the financial ratios and tests provided in Section 5.3;
and

(vi) Such other financial, business and other information regarding the Borrower
or any of its Subsidiaries as Lender may reasonably request, including
information as to possible contingent liabilities, tax matters, environmental
matters and obligations for employee benefits and compensation.

(e) Uniform Commercial Code Documents. Uniform Commercial Code search
certificates from the jurisdictions in which the Lender requests reflecting no
other financing statements or filings which evidence Liens other than Permitted
Liens;

(f) Opinions. A favorable written opinion from Elsaesser Jarzabek Anderson Marks
Elliott & McHugh, Chartered, special counsel for the Loan Parties, dated the
Closing Date, addressed to Lender, covering such legal matters as Lender may
reasonably request and otherwise in form and substance satisfactory to Lender.

(g) Other Items.

(i) In the event such a request is to be made by Borrower on the Closing Date, a
duly completed and delivered written request for that portion of the initial
Credit Event that will be a Base Rate Loan or a Prime Rate Loan setting forth
the amount thereof;

(ii) [Intentionally omitted.]

(iii) No event or circumstance shall have occurred that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

(iv) [Intentionally omitted.]

(v) Other than the pending or threatened actions, suits, investigations or
proceedings described in Schedule 4.1(g), there shall not exist any pending or
threatened action, suit, investigation or proceeding, which, if adversely
determined, could materially and adversely affect the Loan Parties, any
transaction contemplated hereby or the ability of any Loan Party to perform its
obligations under the Credit Documents or the ability of Lender to exercise its
rights thereunder;

(vi) A certificate of the president, chief executive officer or chief financial
officer of the Borrower, addressed to Lender and dated the Closing Date,
certifying that:

(A) The representations and warranties set forth in Article IV and in the other
Credit Documents are true and correct in all material respects as of such date
(except for such representations and warranties made as of a specified date,
which shall be true as of such date); and

(B) After giving effect to the initial Credit Event, no Default or Event of
Default has occurred and is continuing as of such date or will result from such
Credit Event;

 

38



--------------------------------------------------------------------------------

(C) Each Loan Party has obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable to have
been obtained prior to the Closing Date in connection with the transactions
herein and the continued operation of the business conducted by the Loan Parties
in substantially the same manner as conducted prior to the Closing Date. Each
such Governmental Authorization or consent is in full force and effect, except
in a case where the failure to obtain or maintain a Governmental Authorization
or consent, either individually or in the aggregate, should not reasonably be
expected to have a Material Adverse Effect. All applicable waiting periods have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents. No action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing is pending, and the time for any applicable Governmental
Authority to take action to set aside its consent on its own motion shall have
expired;

(vii) All fees and expenses payable to Lender on or prior to the Closing Date
have been paid;

(viii) All fees and expenses of counsel to Lender through the Closing Date have
been paid; and

(ix) [Intentionally omitted.]

(x) [Intentionally omitted.]

(xi) Such other evidence as Lender may reasonably request to establish the
accuracy and completeness of the representations and warranties and the
compliance with the terms and conditions contained in this Agreement and the
other Credit Documents.

3.2 Conditions Precedent to each Credit Event. The occurrence of each Credit
Event (including the initial Credit Event) is subject to the further conditions
that:

(a) The Borrower shall have delivered to Lender and, if applicable, the L/C
Issuer, the Notice of Borrowing, Letter of Credit Application, Notice of
Conversion or Notice of Interest Period Selection, as the case may be, for such
Credit Event in accordance with this Agreement; and

(b) On the date such Credit Event is to occur and after giving effect to such
Credit Event, the following shall be true and correct:

(i) The representations and warranties of the Borrower set forth in Article IV
and in the other Credit Documents are true and correct in all material respects
as if made on such date (except for representations and warranties expressly
made as of a specified date, which shall be true as of such date);

(ii) There shall not have been any material adverse change to the business,
operations, condition (financial or otherwise), prospects, liabilities or
capitalization of the Borrower or any of the other Loan Parties since the
Financial Statements dated October 28, 2006;

 

39



--------------------------------------------------------------------------------

(iii) No Default or Event of Default has occurred and is continuing or will
result from such Credit Event; and

(iv) All of the Credit Documents are in full force and effect.

The submission by the Borrower to Lender of each Notice of Borrowing, each
Letter of Credit Application, each Notice of Conversion (other than a notice for
a conversion to a Base Rate Loan or a Prime Rate Loan) and each Notice of
Interest Period Selection shall be deemed to be a representation and warranty by
the Borrower that each of the statements set forth above in this Section 3.2(b)
is true and correct as of the date of such notice.

3.3 Initial Credit Event. In the event there are any outstanding amounts due
under the Original Credit Agreement on the Closing Date then, in that event, as
an initial Credit Event under this Agreement all such amounts shall be deemed to
have been made and/or incurred under this Agreement in the same form and type as
under the Original Credit Agreement. By way of example, if on the Closing Date
there is a LIBOR Loan outstanding under the Original Credit Agreement it shall
be deemed to have been made under this Agreement in the same unpaid principal
amount, with the same Interest Period and with the same accrued and unpaid
interest as existed on the Closing Date under the Original Credit Agreement.

3.4 Covenant to Deliver. The Borrower agrees (not as a condition but as a
covenant) to deliver to Lender each item required to be delivered to Lender as a
condition to the occurrence of any Credit Event if such Credit Event occurs. The
Borrower expressly agrees that the occurrence of any such Credit Event prior to
the receipt by Lender of any such item shall not constitute a waiver by Lender
of the Borrower’s obligation to deliver such item.

SECTION IV. REPRESENTATIONS AND WARRANTIES.

4.1 Representations and Warranties. In order to induce Lender to enter into this
Agreement, the Borrower hereby represents and warrants to Lender for itself and
each of the other Loan Parties as follows and agrees that each of said
representations and warranties shall be deemed to survive until full, complete
and indefeasible payment and performance of the Obligations and shall apply anew
to each Borrowing hereunder:

(a) Due Incorporation, Qualification, etc. Each Loan Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation;
(ii) has the power and authority to own, lease and operate its properties and
carry on its business as now conducted; and (iii) is duly qualified, licensed to
do business and in good standing as a foreign corporation, partnership or
limited liability company, as applicable, in each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license and where the failure to be so qualified
or licensed, either individually or in the aggregate, is reasonably likely to
have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(b) Authority. The execution, delivery and performance by each Loan Party of
each Credit Document executed, or to be executed, by such Loan Party and the
consummation of the transactions contemplated thereby (i) are within the power
of such Loan Party and (ii) have been duly authorized by all necessary actions
on the part of such Loan Party.

(c) Enforceability. Each Credit Document executed, or to be executed, by each
Loan Party has been, or will be, duly executed and delivered by such Loan Party
and constitutes, or will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(d) Non-Contravention. The execution and delivery by each Loan Party of the
Credit Documents executed by such Loan Party and the performance and
consummation of the transactions contemplated thereby do not (i) violate any
Requirement of Law applicable to such Loan Party; (ii) violate any provision of,
or result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
Contractual Obligation of such Loan Party; or (iii) result in the creation or
imposition of any Lien (or the obligation to create or impose any Lien) upon any
property, asset or revenue of such Loan Party (except such Liens as may be
created in favor of Lender pursuant to this Agreement or the other Credit
Documents).

(e) Approvals.

(i) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person
(including the equity holders of any Person) is required in connection with the
execution and delivery of the Credit Documents executed by any Loan Party or any
Loan Party’s performance or consummation of the transactions contemplated
thereby, except for those which have been made or obtained and are in full force
and effect.

(ii) All Governmental Authorizations required to be obtained by any Loan Party
have been duly obtained and are in full force and effect without any known
conflict with the rights of others and free from any unduly burdensome
restrictions, where any such failure to obtain such Governmental Authorizations
or any such conflict or restriction could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. No Loan
Party has received any written notice or other written communications from any
Governmental Authority regarding (i) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to, any Governmental Authorization, or (ii) any other limitations
on the conduct of business by any Loan Party, except where any such revocation,
withdrawal, suspension, termination, modification, imposition or limitation
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(f) No Violation or Default. No Loan Party is in violation of or in default with
respect to (i) any Requirement of Law applicable to such Person or (ii) any
Contractual

 

41



--------------------------------------------------------------------------------

Obligation of such Person (nor is there any waiver in effect which, if not in
effect, would result in such a violation or default), where, in each case, such
violation or default, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

(g) Litigation. Except as set forth in Schedule 4.1(g), no actions (including
derivative actions), suits, proceedings or investigations are pending or, to the
best knowledge of the Borrower, threatened against any Loan Party at law or in
equity in any court, arbitration proceeding, mediation proceeding or before any
other Governmental Authority which (i) could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect or (ii) seek
to enjoin, either directly or indirectly, the execution, delivery or performance
by any Loan Party of the Credit Documents or the transactions contemplated
thereby.

(h) Title; Possession Under Leases. The Loan Parties own and have good record
and marketable title, or valid leasehold interests in all real property and
assets necessary to the conduct of its business. Such real property and assets
are subject to no Liens other than Permitted Liens. Each of the Loan Parties has
complied with all material obligations under all material leases to which it is
a party and enjoys peaceful and undisturbed possession under such leases.

(i) Financial Statements. The Financial Statements of the Loan Parties dated
October 28, 2006, (i) are in accordance with the books and records of the Loan
Parties, which have been maintained in accordance with good business practice;
(ii) have been prepared in conformity with GAAP, consistently applied; (iii) are
true, correct and accurate is all material respects; and (iv) fairly present in
all material respects the financial conditions and results of operations of the
Loan Parties as of the date thereof and for the period covered thereby. No Loan
Party has any Contingent Obligations, liability for taxes or other outstanding
obligations which, in any such case, are material in the aggregate, except as
disclosed in the unaudited Financial Statements dated October 28, 2006,
furnished by the Borrower to Lender prior to the date hereof, or in the
Financial Statements delivered to Lender pursuant to clause (i) or (ii) of
Section 5.1(a).

(j) No Agreements to Sell Assets; Etc. No Loan Party has any legal obligation,
absolute or contingent, to any Person to sell the assets of the Borrower or any
of its Subsidiaries (except as permitted by Section 5.2(c)), or to effect any
merger, consolidation or other reorganization of the Borrower or any of its
Subsidiaries (except as permitted by Section 5.2(d)) or to enter into any
agreement with respect thereto.

(k) Employee Benefit Plans.

(i) None of the Borrower and the ERISA Affiliates has sponsored, participated
in, maintained, contributed to or incurred any liability (including secondary
liability) to any Multiemployer Plan, any multiple employer plan (as described
in section 4064(a) of ERISA), or any Employee Benefit Plan subject to section
412 of the IRC, section 302 of ERISA or Title IV of ERISA. Neither the Borrower
nor any ERISA Affiliate has any liability with respect to any post-retirement
benefit under any Employee Benefit Plan which is a welfare plan (as defined in
section 3(1) of ERISA), other than liability for health plan continuation
coverage described in Part 6 of Title I(B) of ERISA,

 

42



--------------------------------------------------------------------------------

which liability for health plan contribution coverage could not reasonably be
expected to have a Material Adverse Effect.

(ii) All contributions or premiums required to be made by the Borrower and its
Subsidiaries under the terms of each Employee Benefit Plan or by applicable law
have been made in a timely fashion in accordance with applicable law and the
terms of the Employee Benefit Plan. There are no unfunded accrued liabilities,
no outstanding defaults or violations by any party to any Employee Benefit Plan
and no taxes, penalties or fees are owing under any Employee Benefit Plan. Each
Employee Benefit Plan complies, in both form and operation, in all material
respects, with its terms, ERISA and the IRC, and no condition exists or event
has occurred with respect to any such plan which could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect. Each
Employee Benefit Plan, related trust agreement, arrangement and commitment of
the Borrower or any ERISA Affiliate is legally valid and binding and in full
force and effect. To the best knowledge of the Borrower, no Employee Benefit
Plan is being audited or investigated by any government agency or is subject to
any threatened claim or suit. No Employee Benefit Plan is subject to any pending
claim or suit which could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. None of the Borrower and the ERISA
Affiliates nor, to the best knowledge of the Borrower, any fiduciary of any
Employee Benefit Plan has engaged in a prohibited transaction under section 406
of ERISA or section 4975 of the IRC.

(iii) None of the Borrower and the ERISA Affiliates has maintained, contributed
to or incurred any material liability (including secondary liability) to any
Multiemployer Plan.

(l) Other Regulations. No Loan Party is subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 1935,
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code or to any other Governmental Rule limiting its ability to incur
Indebtedness.

(m) Governmental Charges. The Loan Parties have filed or caused to be filed all
tax returns which are required to be filed by them. The Loan Parties have paid,
or made provision for the payment of, all taxes and other Governmental Charges
which have or may have become due pursuant to said returns or otherwise and all
other indebtedness, except such Governmental Charges or indebtedness, if any,
which are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been established.

(n) Margin Stock. No Loan Party owns any Margin Stock that, in the aggregate,
would constitute a substantial part of the assets of the Borrower and its
Subsidiaries taken as a whole, and no proceeds of any Loan will be used to
purchase or carry, directly or indirectly, any Margin Stock or to extend credit,
directly or indirectly, to any Person for the purpose of purchasing or carrying
any Margin Stock.

(o) Material Subsidiaries, Etc. Schedule 4.1(o) (as supplemented by the Borrower
from time to time in a written notice to Lender) sets forth each of the Material
Subsidiaries of the

 

43



--------------------------------------------------------------------------------

Borrower, its jurisdiction of organization, the classes of its Equity
Securities, the number of shares of each such class issued and outstanding, the
percentages of shares of each such class owned directly or indirectly by the
Borrower and whether the Borrower owns such shares directly or, if not, the
Subsidiary of the Borrower that owns such shares and the number of shares and
percentages of shares of each such class owned directly or indirectly by the
Borrower. All of the outstanding Equity Securities of each such Material
Subsidiary indicated on Schedule 4.1(o) as owned by the Borrower are owned
beneficially and of record by the Borrower free and clear of all Liens.

(p) Solvency, Etc. Each of the Loan Parties is Solvent and, after the execution
and delivery of the Credit Documents and the consummation of the transactions
contemplated thereby, will be Solvent.

(q) Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
any Loan Party is a party, and there are no strikes, lockouts, work stoppages or
slowdowns, or, to the best knowledge of the Borrower, jurisdictional disputes or
organizing activities occurring or threatened, in each case, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(r) Burdensome Contractual Obligations. None of the Loan Parties and none of
their properties are subject to any Contractual Obligation or Requirement of Law
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(s) No Material Adverse Effect. Since October 28, 2006, no event has occurred
and no condition exists which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(t) Accuracy of Information Furnished.

(i) The Credit Documents and the other certificates, statements and information
(excluding projections) furnished by the Loan Parties to Lender in connection
with the Credit Documents and the transactions contemplated thereby, taken as a
whole, do not contain any untrue statement of a material fact and do not omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. All projections
furnished by the Loan Parties to Lender in connection with the Credit Documents
and the transactions contemplated thereby have been based upon reasonable
assumptions and represent, as of their respective dates of presentations, the
Loan Parties’ good faith estimates of the future performance of the Loan
Parties.

(ii) [Intentionally omitted.]

(u) Brokerage Commissions. No person is entitled to receive any brokerage
commission, finder’s fee or similar fee or payment in connection with the
extensions of credit contemplated by this Credit Agreement as a result of any
agreement entered into by the Borrower. No brokerage or other fee, commission or
compensation is to be paid by Lender with respect to the extensions of credit
contemplated hereby as a result of any agreement entered into

 

44



--------------------------------------------------------------------------------

by the Borrower, and the Borrower agrees to indemnify Lender against any such
claims for brokerage fees or commissions and to pay all expenses, including,
reasonable attorneys’ fees incurred by Lender in connection with the defense of
any action or proceeding brought to collect any such brokerage fees or
commissions.

(v) Agreements with Affiliates and Other Agreements. Except as disclosed on
Schedule 4.1(v), neither the Borrower nor any of its Subsidiaries has entered
into and, as of the date of the applicable Credit Event does not contemplate
entering into, any material agreement or contract with any Affiliate of the
Borrower except upon terms at least as favorable to such Loan Party as an
arms-length transaction with unaffiliated Persons, based on the totality of the
circumstances. None of the Borrower nor any Subsidiaries of the Borrower is a
party to or is bound by any Contractual Obligation or is subject to any
restriction under its respective charter or formation documents, which could
reasonably be expected to have a Material Adverse Effect.

(w) Environmental and Zoning Compliance. The Borrower conducts, in the ordinary
course of business, for itself and the other Loan Parties, a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties. To the best knowledge of the Borrower, no
Loan Party (A) has violated any Environmental Laws, (B) has any liability under
any Environmental Laws or (C) has received notice or other communication of an
investigation or is under investigation by any Governmental Authority having
authority to enforce Environmental Laws, where such violation, liability or
investigation could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. To the best knowledge of the Borrower, the
Borrower’s use and operation of its business properties are in compliance with
all applicable Laws, including all applicable land use and zoning laws, except
to the extent that non-compliance could not be reasonably expected to have a
Material Adverse Effect.

(x) Trademarks, Patents, Copyrights and Licenses. The Borrower and each of the
Borrower’s Subsidiaries possess and either own, or have the right to use to the
extent required, all necessary trademarks, trade names, copyrights, patents,
patent rights and licenses which are material to the conduct of their respective
businesses as now operated. The Borrower and each of the Borrower’s Subsidiaries
conduct their respective businesses without infringement or, to the best of the
Borrower’s knowledge, claim of infringement of any trademark, trade name, trade
secret, service mark, patent, copyright, license or other intellectual property
Right of Others, except where such infringement or claim of infringement could
not reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Borrower, there is no infringement or, to the best of the
Borrower’s knowledge, claim of infringement by others of any trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property right of the Borrower or any of the Borrower’s
Subsidiaries that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

(y) Policies of Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of the Loan
Parties, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.

 

45



--------------------------------------------------------------------------------

(z) [Intentionally omitted.]

(aa) Loans to Officers, etc. No officers, shareholders, directors or employees
of the Borrower have any loans or other debt outstanding in favor of any Loan
Party which in the aggregate exceeds the existing $300,000.00 of loans.

(bb) Good Standing and State Tax Payments. The Borrower and each of the
Borrower’s Subsidiaries: (i) is in good standing under the laws of each
jurisdiction where the ownership, lease or operation of property or the conduct
of its business requires such qualification or license; and (ii) is in good tax
standing under the laws of each state in which it does business.

4.2 Reaffirmation. The Borrower shall be deemed to have reaffirmed, for the
benefit of Lender, each representation and warranty contained in Article IV on
and as of the date of each Credit Event (except for representations and
warranties expressly made as of a specified date, which shall be true as of such
date).

SECTION V. COVENANTS.

5.1 Affirmative Covenants. Until the termination of the Total Commitment and the
satisfaction in full by the Borrower of all Obligations, the Borrower will
comply, and will cause compliance by the other Loan Parties, with the following
affirmative covenants, unless Lender shall otherwise consent in writing:

(a) Financial Statements, Reports, etc. The Borrower shall furnish to Lender,
the following, each in such form and such detail as Lender shall reasonably
request:

(i) As soon as available and in no event later than sixty (60) days after the
last day of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower, a copy of the Financial Statements of the Loan Parties (prepared on a
consolidated basis) for such quarter and for the Fiscal Year to date, certified
by the president, chief executive officer or chief financial officer of the
Borrower to present fairly in all material respects the financial condition,
results of operations and other information reflected therein and to have been
prepared in accordance with GAAP (subject to normal year-end audit adjustments);

(ii) As soon as available and in no event later than ninety (90) days after the
close of each Fiscal Year of the Borrower, (A) copies of the audited Financial
Statements of the Loan Parties (prepared on a consolidated basis) for such year,
audited by independent certified public accountants of recognized national
standing acceptable to Lender, together with copies of the unqualified opinions
and all management letters, accountant reports or other reports delivered by
such accountants in connection with all such Financial Statements (all of which
shall be delivered to Lender promptly upon receipt thereof by the Borrower or
any Subsidiary of the Borrower), and (B) certificates of such accountants to
Lender stating that in making the examination necessary for their opinion they
have reviewed this Agreement and have obtained no knowledge of any Default which
has occurred and is continuing, or if, in the opinion of such accountants, a
Default has occurred and is continuing, a statement as to the nature thereof;

 

46



--------------------------------------------------------------------------------

(iii) Contemporaneously with the quarterly and audited Financial Statements
required by the foregoing clauses (i) and (ii), a compliance certificate of the
president, chief executive officer, chief financial officer, treasurer or vice
president of finance of the Borrower in substantially the form of Exhibit H or
such other form as is approved by Lender (a “Compliance Certificate”) which
(I) states that no Default or Event of Default has occurred and is continuing,
or, if any such Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof and what action Borrower proposes to take
with respect thereto and (II) sets forth, for the quarter or year covered by
such Financial Statements or as of the last day of such quarter or year (as the
case may be), the calculation of the financial ratios and tests provided in
Section 5.3;

(iv) As soon as possible and in no event later than ten (10) Business Days after
any Loan Party knows of the occurrence or existence of (A) any actual or
threatened litigation, suits, claims or disputes against Borrower or any of its
Subsidiaries involving potential monetary damages payable by any Loan Party of
$5,000,000 or more alone or $10,000,000 or more in the aggregate, (B) any other
event or condition which, either individually or in the aggregate, could be
reasonably expected to have a Material Adverse Effect, or (C) any Default, the
statement of the president, chief executive officer or chief financial officer,
treasurer or vice president of finance of the Borrower setting forth details of
such event, condition or Default and the action which the Borrower proposes to
take with respect thereto;

(v) As soon as available and in no event later than ten (10) Business Days after
they are sent, made available or filed, copies of (A) all registration
statements and reports filed by the Borrower or any of its Subsidiaries with any
securities exchange or the United States Securities and Exchange Commission
(including all 10-Q, 10-K and 8-K reports) and (B) all press releases and other
similar public announcements concerning any material developments in the
business of the Borrower or any of its Subsidiaries made available by the
Borrower or any of its Subsidiaries to the public generally;

(vi) Concurrently with the distribution thereof to its security holders, all
reports, proxy statements and financial statements sent or made available by the
Borrower or any of its Subsidiaries to its security holders;

(vii) [Intentionally omitted.]

(viii) [Intentionally omitted.]

(ix) As soon as possible and in no event later than thirty (30) days after:
(A) the establishment or acquisition by any Loan Party of any new Material
Subsidiary; (B) the establishment or acquisition by any Loan Party of any new
Equity Securities of any Material Subsidiary; or (C) any Subsidiary becoming a
Material Subsidiary, written notice of such establishment or acquisition;

(x) As soon as possible and in no event later than five (5) Business Days after
the receipt thereof by any Loan Party, a copy of any notice, summons, citations
or other

 

47



--------------------------------------------------------------------------------

written communications concerning any actual, alleged, suspected or threatened
violation of any Environmental Law, or any liability of any Loan Party for
Environmental Damages;

(xi) Such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the operations or condition (financial or
otherwise) of the Loan Parties, and compliance by the Borrower with the terms of
this Agreement and the other Credit Documents as Lender may from time to time
reasonably request.

(b) Books and Records. The Loan Parties shall at all times keep proper books of
record and account in which full, true and correct entries will be made of their
transactions in accordance with GAAP.

(c) Inspections. The Loan Parties shall permit Lender, or any agent or
representative thereof, upon reasonable notice and during normal business hours
(except that if a Default or Event of Default shall have occurred and be
continuing, no such notice is required), to visit and inspect any of the
properties and offices of the Loan Parties, to examine the books and records of
the Loan Parties and make copies thereof, and to discuss the affairs, finances
and business of the Loan Parties with, and to be advised as to the same by,
their officers, auditors and accountants, all at such times and intervals as
Lender may reasonably request. Inspections pursuant to this Section 5.1(c) shall
be at the expense of the Person making the inspection, unless such inspection
shall be made after the occurrence and during the continuance of a Default or
Event of Default (in which case, the expense of such inspection shall be borne
by the Borrower). Notwithstanding the foregoing sentence, it is understood and
agreed by the Borrower that all expenses in connection with any such inspection
incurred by the Borrower, any officers or employees thereof or the independent
certified public accountants therefor shall be expenses payable by the Borrower
and shall not be expenses of Lender.

(d) Insurance. The Loan Parties shall:

(i) Carry and maintain insurance during the term of this Agreement of the types,
in the amounts and subject to such deductibles and other terms customarily
carried from time to time by others engaged in substantially the same business
as such Person and operating in the same geographic area as such Person,
including, but not limited to, fire, public liability, property damage and
worker’s compensation;

(ii) Furnish Lender, upon written request, full information as to the insurance
carried; and

(iii) Carry and maintain each policy for such insurance with (A) a company which
is rated A or better by A.M. Best and Company at the time such policy is placed
and at the time of each annual renewal thereof or (B) any other insurer which is
reasonably satisfactory to Lender.

(e) provided, however, that if any Loan Party shall fail to maintain insurance
in accordance with this Section 5.1(d), Lender shall have the right (but shall
be under no obligation) to procure such insurance and the Borrower agrees to
reimburse Lender for all costs and expenses of procuring such insurance.

 

48



--------------------------------------------------------------------------------

(f) Governmental Charges and Other Indebtedness. Each Loan Party shall promptly
pay and discharge when due (i) all taxes and other Governmental Charges prior to
the date upon which penalties accrue thereon, (ii) all Indebtedness which, if
unpaid, could become a Lien upon the property of such Loan Party and
(iii) subject to any subordination provisions applicable thereto, all other
Indebtedness which in each case, if unpaid, could reasonably be expected to have
a Material Adverse Effect.

(g) Use of Proceeds. The Borrower shall use the proceeds of the Loans only for
the respective purposes set forth in Section 2.1(g). The Borrower shall not use
any part of the proceeds of any Loan, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or for the purpose of purchasing or
carrying or trading in any securities under such circumstances as to involve the
Borrower or Lender in a violation of Regulations T, U or X issued by the Federal
Reserve Board.

(h) General Business Operations. Each of the Loan Parties shall (i) preserve,
renew and maintain in full force its legal existence and good standing under the
Governmental Rules of the jurisdiction of its organization and all of its
rights, licenses, leases, qualifications, privileges franchises and other
authority reasonably necessary to the conduct of its business, (ii) conduct its
business activities in compliance with all Requirements of Law and Contractual
Obligations applicable to such Person, (iii) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and from time to time make, or cause to be made, all necessary and
proper repairs, except, in each case, where any failure, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (iv) maintain, preserve and protect all of its rights to enjoy and use
material trademarks, trade names, service marks, patents, copyrights, licenses,
leases, franchise agreements and franchise registrations and (v) conduct its
business in an orderly manner without voluntary interruption.

(i) Compliance with Requirements of Law and Contractual Obligations. Each Loan
Party shall comply with all applicable Requirements of Law and Contractual
Obligations noncompliance with which could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

(j) New Material Subsidiaries. The Borrower shall, at its own expense, promptly,
and in any event within thirty (30) calendar days after: (i) the formation or
acquisition of any new direct or indirect Material Subsidiary of the Borrower
after the date hereof; or (ii) any Subsidiary indirectly or directly becomes a
Material Subsidiary (x) notify Lender of such event and (y) cause each Person
that becomes a direct or indirect Material Subsidiary of the Borrower after the
date hereof to guarantee the Obligations pursuant to documentation which is in
form and substance satisfactory to Lender.

(k) Notices. Promptly and in any event, with respect to Section 5.1(i), no later
than five (5) Business Days after knowledge thereof by a Responsible Officer),
notify Lender of:

(i) the occurrence of any Default or Event of Default;

 

49



--------------------------------------------------------------------------------

(ii) any matter that has resulted or could be reasonably expected to have a
Material Adverse Effect, including (A) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Guarantor;
(B) any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Guarantor and any Governmental Authority; or (C) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Guarantor, including pursuant to any applicable
Environmental Laws;

(iii) any litigation, investigation or proceeding affecting the Borrower or any
Guarantor in which the amount of damages asserted exceeds $5,000,000, or in
which injunctive relief or similar relief is sought, which relief, if granted,
could be reasonably expected to have a Material Adverse Effect; and

(iv) any material change in accounting policies or financial reporting practices
by the Borrower or any Material Subsidiary.

Each notice pursuant to this Section 5.1(k) shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.1(k)(i) shall
describe with particularity any and all provisions of this Agreement or other
Credit Document that have been breached.

(l) [Intentionally omitted.]

(m) [Intentionally omitted.]

5.2 Negative Covenants. Until the termination of the Total Commitment and the
satisfaction in full by the Borrower of all Obligations, the Borrower will not,
and will not permit any of the other Loan Parties to do any of the following,
unless Lender shall have otherwise consented in writing:

(a) Indebtedness and Guaranty Obligations. Create, incur, assume or permit to
exist any Indebtedness or Guaranty Obligations except for the following
(“Permitted Indebtedness”):

(i) Indebtedness or Guaranty Obligations of the Loan Parties under the Credit
Documents;

(ii) Indebtedness of the Loan Parties listed in Schedule 5.2(a) and existing on
the date of this Agreement;

(iii) Guaranty Obligations of any Loan Party in respect of Permitted
Indebtedness of any other Loan Party;

(iv) Indebtedness of the Borrower or any of its Subsidiaries to any Loan Party;
and

(v) [Intentionally omitted.]

 

50



--------------------------------------------------------------------------------

(vi) Indebtedness in an amount not to exceed $25,000,000 in the aggregate
outstanding at any one time.

(b) Liens; Negative Pledges. Create, incur, assume or permit to exist any Lien
on or with respect to any of its assets or property of any character or suffer
to exist any Negative Pledge with respect to any of its assets or property of
any character, in either case whether now owned or hereafter acquired, except
for the following (“Permitted Liens”):

(i) Liens listed in Schedule 5.2(b) and existing on the date of this Agreement;

(ii) Liens for taxes or other Governmental Charges not at the time delinquent or
thereafter payable without penalty;

(iii) Liens of carriers, warehousemen, mechanics, materialmen, vendors,
repairmen, loggers and landlords and other similar Liens imposed by law incurred
in the ordinary course of business for sums which are either (a) not overdue
more than 45 days or (b) being contested in good faith and (I) which do not
exceed $500,000 in the aggregate at any time or (II) which exceed $500,000 in
the aggregate but for which the Borrower has established adequate reserves for
the payment thereof (to the extent such amount exceeds $500,000) in accordance
with GAAP and which are not subject to imminent risk of foreclosure;

(iv) Deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business;

(v) Zoning restrictions, easements, rights-of-way, title irregularities and
other similar encumbrances, which alone or in the aggregate are not substantial
in amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of any Loan
Party;

(vi) Purchase money Liens to the extent securing Indebtedness permitted under
Section 5.2(a)(vi); and

(vii) Liens to the extent securing any obligations with respect to any
Commercial Letters of Credit issued hereunder.

(c) Asset Dispositions. Directly or indirectly, sell, lease, convey, transfer or
otherwise dispose of any property, whether now owned or hereafter acquired, with
respect to any of its properties, or enter into any agreement to do any of the
foregoing, except for the following:

(i) Sales by the Loan Parties of inventory in the ordinary course of their
businesses;

 

51



--------------------------------------------------------------------------------

(ii) Sales by the Loan Parties of surplus, damaged, worn or obsolete assets in
the ordinary course of their businesses, provided that no Default shall have
occurred and be continuing; and

(d) Mergers, Acquisitions, Etc. Consolidate with or merge into any other Person
or permit any other Person to merge into it, acquire any Person as a new
Material Subsidiary or, if the consideration for which is, in the aggregate, in
excess of $25,000,000, acquire, either in one transaction or a series of related
transactions, all or substantially all of the assets of any other Person, except
that the Borrower and the other Loan Parties may merge with each other, provided
that (A) no Default or Event of Default will result after giving effect to any
such merger and (B) in any such merger involving the Borrower, the Borrower is
the surviving Person.

(e) Investments. Make any Investment except for Investments in the following:

(i) Investments by the Loan Parties in cash and Cash Investments;

(ii) Investments listed in Schedule 5.2(e) existing on the date of this
Agreement which are not otherwise permitted under subsection (i) above;

(iii) Subject to Section 5.2(j), Investments by the Loan Parties in each other;
and

(iv) Investments in Equity Securities of an entity whose business is the
ownership of real property used by Borrower in the ordinary course of its
business, in an aggregate amount not to exceed $15,000,000.

(f) [Intentionally omitted.]

(g) Change in Business. Engage, either directly or indirectly through
Affiliates, in any business substantially different from its present business,
provided, however, this section shall not prohibit Borrower from expending an
amount of funds on alternative business ventures that is not material.

(h) Payments of Indebtedness, Etc. (i) Prepay, redeem, purchase, defease or
otherwise satisfy in any manner prior to the scheduled payment thereof any
Indebtedness (other than the Obligations to the extent set forth in this
Agreement); (ii) amend, modify or otherwise change the terms of any document,
instrument or agreement evidencing Indebtedness (other than the Obligations to
the extent set forth in this Agreement) so as to accelerate the scheduled
payment thereof; or (iii) amend, modify or otherwise change any of the
subordination or other provisions of any document, instrument or agreement
evidencing subordinated Indebtedness in a manner which adversely affects the
material rights of Lender.

(i) ERISA.

(i) (A) Adopt or institute any Employee Benefit Plan that is an employee pension
benefit plan within the meaning of section 3(2) of ERISA, including any such
plan that is subject to section 412 of the IRC, section 302 of ERISA,
(B) maintain,

 

52



--------------------------------------------------------------------------------

contribute to or incur any material liability (including secondary liability) to
any Multiemployer Plan, (C) engage or permit any Person to engage in any
transaction prohibited by section 406 of ERISA or section 4975 of the IRC
involving any Employee Benefit Plan which would subject the Borrower or any
ERISA Affiliate to any tax, penalty or other liability including a liability to
indemnify, (D) fail to make full payment when due of all amounts due as
contributions to any Employee Benefit Plan, (E) fail to comply with the
requirements of section 4980B of the IRC or Part 6 of Title I(B) of ERISA, or
(F) adopt any amendment to any Employee Benefit Plan which would require the
posting of security pursuant to section 401(a)(29) of the IRC, where singly or
cumulatively, the above would be reasonably likely to have a Material Adverse
Effect.

(ii) (A) Engage in any transaction prohibited by any Governmental Rule
applicable to any Foreign Plan, (B) fail to make full payment when due of all
amounts due as contributions to any Foreign Plan or (C) otherwise fail to comply
with the requirements of any Governmental Rule applicable to any Foreign Plan,
where singly or cumulatively, the above would be reasonably likely to have a
Material Adverse Effect.

(j) Transactions With Affiliates. Enter into any Contractual Obligation with any
Affiliate (other than any other Loan Party) or engage in any other transaction
with any Affiliate except upon terms at least as favorable to such Loan Party as
an arms-length transaction with unaffiliated Persons.

(k) Accounting Changes. Change (i) its Fiscal Year or (ii) its material
accounting practices except as required by GAAP.

(l) Swap Agreements. Enter into any Swap Agreement, except (i) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Securities of the
Borrower or any of its Subsidiaries), and (ii) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

(m) [Intentionally omitted.]

(n) Sales and Leaseback. Engage in any Sale and Leaseback transaction with
respect to any of its assets or property of any character, whether now owned or
hereafter acquired.

5.3 Financial Covenants. Until the termination of the Total Commitment and the
satisfaction in full by the Borrower of all Obligations, the Borrower will
comply, and will cause compliance by the other Loan Parties, with the following
financial covenants, unless Lender shall otherwise consent in writing:

(a) Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit, as of
the last day of any Fiscal Quarter of the Borrower, the Fixed Charge Coverage
Ratio of the Loan Parties, on a consolidated basis, for the most recent ended
four (4) consecutive Fiscal Quarters to be less than: (i) 1.85 to 1.00 beginning
February 3, 2007, and as of the last day of each Fiscal Quarter thereafter,
through and including the Fiscal Quarter ending October 31, 2009; and (ii)

 

53



--------------------------------------------------------------------------------

1.90 to 1.00 beginning January 30, 2010, and as of the last day of each Fiscal
Quarter thereafter through the Revolving Loan Maturity Date.

(b) Minimum Consolidated Tangible Net Worth. The Borrower shall not permit at
any time the Consolidated Tangible Net Worth of the Loan Parties to be less than
the sum of the following:

(i) $256,000,000; plus

(ii) Sixty-five percent (65%) of the sum of the Loan Parties’ quarterly Net
Income (ignoring any quarterly losses) after taxes for each Fiscal Quarter of
the Loan Parties from and after October 28, 2006.

SECTION VI. DEFAULT.

6.1 Events of Default. The occurrence or existence of any one or more of the
following shall constitute an “Event of Default” hereunder:

(a) Non-Payment. Any Loan Party shall (i) fail to pay, within one (1) day after
the same becomes due, any principal of any Loan or any L/C Obligation, (ii) fail
to pay, within three (3) days after the same becomes due, any interest required
under the terms of this Agreement or any of the other Credit Documents, or
(iii) fail to pay after the same becomes due any fees or other amounts payable
under the terms of this Agreement or any of the other Credit Documents and such
failure shall continue for three (3) Business Days after the earlier of the due
date or, if there is no express due date, then the date three (3) Business Days
after demand; or

(b) Specific Defaults. The Borrower shall fail to observe or perform any
covenant, obligation, condition or agreement set forth in Section 5.1(j),
Section 5.2 or Section 5.3; or

(c) Other Defaults. Any Loan Party shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Agreement or any
other Credit Document and such failure shall continue for thirty (30) days after
the earlier of (i) any Loan Party’s written acknowledgement of such failure and
(ii) Lender’s written notice to the Borrower of such failure; or

(d) Representations and Warranties. Any representation, warranty, certificate,
information or other statement (financial or otherwise) made or furnished by or
on behalf of any Loan Party to Lender in or in connection with this Agreement or
any of the other Credit Documents, or as an inducement to Lender to enter into
this Agreement, shall be false, incorrect, incomplete or misleading in any
material respect when made or furnished; or

(e) Cross-Default. Any Loan Party shall (i) fail to make any payment on account
of any Indebtedness or Contingent Obligation of such Person (other than the
Obligations) when due (whether at scheduled maturity, by required prepayment,
upon acceleration or otherwise) and such failure shall continue beyond any grace
period provided with respect thereto, if the amount of such Indebtedness or
Contingent Obligation exceeds $500,000 or the effect of such failure is to
cause, or permit the holder or holders thereof to cause, such Indebtedness
and/or Contingent Obligation of any Loan Party (other than the Obligations) in
an aggregate amount exceeding

 

54



--------------------------------------------------------------------------------

$500,000 to become redeemable, liquidated, due or otherwise payable (whether at
scheduled maturity, by required prepayment, upon acceleration or otherwise)
and/or to be secured by cash collateral or (ii) otherwise fail to observe or
perform any agreement, term or condition contained in any agreement or
instrument relating to any Indebtedness or Contingent Obligation of such Person
(other than the Obligations), or any other event shall occur or condition shall
exist, if the effect of such failure, event or condition is to cause, or permit
the holder or holders thereof to cause, such Indebtedness and/or Contingent
Obligation of any Loan Party (other than the Obligations) in an aggregate amount
exceeding $500,000 to become redeemable, liquidated, due or otherwise payable
(whether at scheduled maturity, by required prepayment, upon acceleration or
otherwise) and/or to be secured by cash collateral; or

(f) Insolvency; Voluntary Proceedings. Any Loan Party shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), or (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it; or

(g) Involuntary Proceedings. Proceedings for the appointment of a receiver,
trustee, liquidator or custodian of any Loan Party or of all or a substantial
part of the property thereof, or an involuntary case or other proceedings
seeking liquidation, reorganization or other relief with respect to any Loan
Party or the debts thereof under any bankruptcy, insolvency or other similar law
now or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within ninety (90) days of
commencement; or

(h) Judgments. (i) One or more judgments, orders, decrees or arbitration or
mediation awards requiring any Loan Party to pay an aggregate amount of
$10,000,000 or more shall be rendered during the term of this Agreement (or an
aggregate amount of $5,000,000 or more shall be rendered during any Fiscal Year)
against any Loan Party in connection with any single or related series of
transactions, incidents or circumstances and the same shall not be satisfied,
vacated, stayed or pending appeal for a period of thirty (30) consecutive days;
(ii) any judgment, writ, assessment, warrant of attachment, tax lien or
execution or similar process shall be issued or levied against a substantial
part of the property of any Loan Party and the same shall not be released,
stayed, vacated or otherwise dismissed within thirty (30) days after issue or
levy; or (iii) any other judgments, orders, decrees, arbitration or mediation
awards, writs, assessments, warrants of attachment, tax liens or executions or
similar processes which, alone or in the aggregate, could reasonably be expected
to have a Material Adverse Effect are rendered, issued or levied; or

(i) Credit Documents. Any Credit Document or any material term thereof shall
cease to be, or be asserted by any Loan Party not to be, a legal, valid and
binding obligation of such Loan Party enforceable in accordance with its terms;
or

 

55



--------------------------------------------------------------------------------

(j) [Intentionally omitted.]

(k) Material Adverse Effect. A Material Adverse Effect shall have occurred or
exist; or

(l) Involuntary Dissolution or Split Up. Any order, judgment or decree shall be
entered against the Borrower decreeing its involuntary dissolution or split up
and such order shall remain undischarged and unstayed for a period in excess of
sixty (60) days.

6.2 Remedies. At any time after the occurrence and during the continuance of any
Event of Default (other than an Event of Default referred to in Section 6.1(f)
or 6.1(g)), Lender may, by written notice to the Borrower, (a) terminate the
Total Commitment, any obligation of the L/C Issuer to make L/C Credit Extensions
and the obligation of Lender to make Loans, (b) require that the Borrower Cash
Collateralize the L/C Obligations in an amount equal to 103% of the then
Effective Amount of the L/C Obligations; and/or (c) declare all or a portion of
the outstanding Obligations payable by the Borrower to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
Notes to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in Section 6.1(f) or 6.1(g), immediately and without
notice, (1) the Total Commitment, any obligation of the L/C Issuer to make L/C
Credit Extensions and the obligation of Lender to make Loans shall automatically
terminate, (2) the obligation of the Borrower to Cash Collateralize the L/C
Obligations in an amount equal to 103% of the then Effective Amount of the L/C
Obligations shall automatically become effective and (3) all outstanding
Obligations payable by the Borrower hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding. In addition to the
foregoing remedies, upon the occurrence or existence of any Event of Default,
Lender may exercise any other right, power or remedy available to it under any
of the Credit Documents or otherwise by law, either by suit in equity or by
action at law, or both.

SECTION VII. [INTENTIONALLY OMITTED.]

SECTION VIII. MISCELLANEOUS.

8.1 Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Borrower
or Lender under this Agreement or the other Credit Documents shall be in writing
and faxed, mailed or delivered, if to the Borrower or the L/C Issuer or Lender,
at its respective facsimile number or address set forth below (or to such other
facsimile number or address for any party as indicated in any notice given by
that party to the other parties). All such notices and communications shall be
effective (a) when sent by an overnight courier service of recognized standing,
on the second Business Day following the deposit with such service; (b) when
mailed, first class postage prepaid and addressed as aforesaid through the
United States Postal Service, upon receipt; (c) when delivered by hand, upon
delivery; and (d) when sent by facsimile transmission, upon confirmation of
receipt; provided, however, that any notice delivered to Lender, the L/C Issuer
or Lender under Article II shall not be effective until actually received by
such Person.

 

56



--------------------------------------------------------------------------------

Lender and L/C Issuer:

   Wells Fargo Bank, National Association    MAC U1858-032    877 W. Main
Street, 3rd Floor    Boise, ID 83702    Attention: Brian W. Cook    Tel. No.
208-393-2162    Fax No. 208-393-2472    email: bcook@wellsfargo.com

The Borrower:

   Coldwater Creek Inc.    One Coldwater Creek Drive    Sandpoint, ID 83864   
Attention: Vice President, Finance    Tel. No. 208-265-7385    Fax No.
208-265-7108    email: TMartin@thecreek.com

With a copy (for notices of Defaults and/or Events of Default only) to:

   Elsaesser, Jarzabek, Anderson, Marks, Elliott & McHugh    Chartered    Lake
and Third Streets, 2nd Floor    122 S. Third Avenue    Sandpoint, ID 83864   
Attention: Ford Elsaesser    Tel. No. 208-263-8510    Fax No. 208- 263-0759   
email: ford@ejame.com

Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrower to Lender’s office located at the
address referred to above during Lender’s normal business hours; provided,
however, that any such notice received by Lender after 9:00 a.m. on any Business
Day shall be deemed received by Lender on the next Business Day. In any case
where this Agreement authorizes notices, requests, demands or other
communications by the Borrower to the Lender to be made by telephone or
facsimile, Lender may conclusively presume that anyone purporting to be a person
designated in any incumbency certificate or other similar document received by
Lender is such a person.

8.2 Expenses. The Borrower shall pay on demand, whether or not any Credit Event
occurs hereunder, (a) all reasonable fees and expenses, including reasonable
attorneys’ fees and expenses, incurred by Lender in connection with the
preparation, negotiation, execution and delivery of, and the exercise of its
duties under, this Agreement and the other Credit Documents, and the
preparation, negotiation, execution and delivery of amendments and waivers
hereunder

 

57



--------------------------------------------------------------------------------

and thereunder and (b) all fees and expenses, including attorneys’ fees and
expenses, incurred by Lender in the enforcement or attempted enforcement of any
of the Obligations or in preserving any of Lender’s rights and remedies
(including, without limitation, all such fees and expenses incurred in
connection with any “workout” or restructuring affecting the Credit Documents or
the Obligations or any bankruptcy or similar proceeding involving any Loan
Party). As used herein, the term “attorneys’ fees and expenses” shall include,
without limitation, allocable costs and expenses of Lender’s in-house legal
counsel and staff. The obligations of the Borrower under this Section 8.2 shall
survive the payment and performance of the Obligations and the termination of
the Total Commitment.

8.3 Indemnification. To the fullest extent permitted by law, the Borrower agrees
to protect, indemnify, defend and hold harmless the L/C Issuer, the Lender and
its Affiliates and its respective directors, officers, employees, attorneys,
agents, trustees and advisors (collectively, “Indemnitees”) from and against any
and all liabilities, losses, damages or expenses of any kind or nature and from
any suits, claims or demands (including in respect of or for reasonable
attorneys’ fees and other expenses) arising on account of or in connection with
any matter or thing or action or failure to act by Indemnitees, or any of them,
arising out of or relating to (a) the Credit Documents or any transaction
contemplated thereby or related thereto, including the making of any Loans and
any use by the Borrower of any proceeds of the Loans or the Letters of Credit,
(b) any Environmental Damages, and (c) any claims for brokerage fees or
commissions in connection with the Credit Documents or any transaction
contemplated thereby or in connection with the Borrower’s failure to conclude
any other financing, and to reimburse each Indemnitee on demand for all
reasonable legal and other expenses incurred in connection with investigating or
defending any of the foregoing. Upon receiving knowledge of any suit, claim or
demand asserted by a third party that the L/C Issuer or Lender believes is
covered by this indemnity, the Lender or the L/C Issuer shall promptly give the
Borrower notice of the matter and Lender and, as applicable, the L/C Issuer may
select its own counsel or request that the Borrower defend such suit, claim or
demand, with legal counsel satisfactory to Lender or the L/C Issuer as the case
may be, at the Borrower’s sole cost and expense. Lender and, as applicable, the
L/C Issuer may also require Borrower to defend the matter. Any failure or delay
of Lender or the L/C Issuer to notify Borrower of any such suit, claim or demand
shall not relieve the Borrower of its obligations under this Section 8.3 but
shall reduce such obligations to the extent of any increase in those obligations
caused solely by any such failure or delay which is unreasonable. The
obligations of the Borrower under this Section 8.3 shall survive the payment and
performance of the Obligations and the termination of this Agreement.

8.4 Waivers; Amendments. Any term, covenant, agreement or condition of this
Agreement or any other Credit Document may be amended or waived, and any consent
under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and
Lender; provided, however, that any amendment, waiver or consent which affects
the rights or duties of the L/C Issuer under this Agreement or any Letter of
Credit Application relating to any Letter of Credit issued or to be issued by it
must be in writing and signed by the L/C Issuer; and

No failure or delay by Lender or the L/C Issuer in exercising any right under
this Agreement or any other Credit Document shall operate as a waiver thereof or
of any other right hereunder or thereunder nor shall any single or partial
exercise of any such right preclude any

 

58



--------------------------------------------------------------------------------

other further exercise thereof or of any other right hereunder or thereunder.
Unless otherwise specified in such waiver or consent, a waiver or consent given
hereunder shall be effective only in the specific instance and for the specific
purpose for which given.

8.5 Successors and Assigns.

(a) Binding Effect. This Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of the Borrower, the Lender and their
respective successors and, as to Lender, assigns and as to Borrower, assigns
conditioned upon Borrower having first obtained the prior written consent of
Lender, except that no Loan Party may assign or transfer any of its rights or
obligations under any Credit Document without the prior written consent of the
Lender. Any purported assignment or transfer by a Loan Party in contravention of
the foregoing sentence shall be null and void.

(b) Participations. Lender may, without notice to or consent of the Borrower, at
any time sell to one or more banks or other financial institutions
(“Participants”) participating interests in all or a portion of any Loan owing
to Lender, any Note held by Lender, the Total Commitment of Lender or any other
interest of Lender under this Agreement and the other Credit Documents
(including for purposes of this subsection (b), participations in L/C
Obligations). In the event of any such sale by Lender of participating
interests, Lender’s obligations under this Agreement shall remain unchanged,
Lender shall remain solely responsible for the performance thereof, Lender shall
remain the holder of its Notes for all purposes under this Agreement and the
Borrower shall continue to deal solely and directly with Lender in connection
with Lender’s rights and obligations under this Agreement. The Borrower agrees
that if amounts outstanding under this Agreement and the other Credit Documents
are not paid when due (whether upon acceleration or otherwise), each Participant
shall, to the fullest extent permitted by law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement and any other Credit Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement or any other Credit Documents. The Borrower also agrees that if Lender
transfers any participating interest in its Total Commitment or Loans Lender
shall, notwithstanding any such transfer, be entitled to the full benefits
accorded Lender under Sections 2.11, 2.12 and 2.13, as if Lender had not made
such transfer.

(c) [Intentionally omitted.]

(d) [Intentionally omitted.]

(e) [Intentionally omitted.]

(f) Disclosure. Lender may disclose the Credit Documents and any financial or
other information relating to the Borrower and its Subsidiaries to any potential
Participant.

(g) Pledges to Federal Reserve Banks. Notwithstanding any other provision of
this Agreement, Lender may at any time assign all or a portion of its rights
under this Agreement and the other Credit Documents to a Federal Reserve Bank.
No such assignment shall relieve Lender from its obligations under this
Agreement and the other Credit Documents.

 

59



--------------------------------------------------------------------------------

8.6 Setoff.

(a) Setoffs by Lender. In addition to any rights and remedies of Lender provided
by law, Lender shall have the right, without prior notice to or consent of the
Borrower, any such notice and consent being expressly waived by the Borrower to
the extent permitted by applicable law, upon the occurrence and during the
continuance of an Event of Default, to set-off and apply against the Obligations
any amount owing from Lender to the Borrower. The aforesaid right of set-off may
be exercised by Lender against the Borrower or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of the Borrower or
against anyone else claiming through or against the Borrower or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off may not have been exercised by Lender at any
prior time. Lender agrees promptly to notify the Borrower after any such set-off
and application made by Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.

(b) No Setoffs by the Borrower. All sums payable by the Borrower pursuant to
this Agreement or any of the other Credit Documents shall be payable without
notice or demand and shall be payable in Dollars without setoff or reduction of
any manner whatsoever; provided, however, that notwithstanding the requirement
that all payments be made without setoff or reduction, if any invoice by Lender
for interest, loan fees or letter of credit commissions incorrectly states that
the Borrower owes an amount greater than the amount actually due, the Borrower
pays the amount due on such invoice and then such error is corrected by Lender
or determined as having been made by a court having jurisdiction pursuant to the
terms of this Agreement, then the Borrower may apply the amount of such
overpayment toward future payments due hereunder or, in the event no further
payments will fall due hereunder, recover such overpayment from Lender.

8.7 No Third Party Rights. Nothing expressed in or to be implied from this
Agreement is intended to give, or shall be construed to give, any Person, other
than the parties hereto and their permitted successors and assigns hereunder,
any benefit or legal or equitable right, remedy or claim under or by virtue of
this Agreement or under or by virtue of any provision herein.

8.8 Partial Invalidity. If at any time any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.

8.9 Jury Trial. THE BORROWER AND THE LENDER EACH, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

 

60



--------------------------------------------------------------------------------

8.10 Counterparts. This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Copies of
documents or signature pages bearing original signatures, and executed documents
or signature pages delivered by a party by telefax, facsimile, or e-mail
transmission of an Adobe® file format document (also known as a PDF file) shall,
in each such instance, be deemed to be, and shall constitute and be treated as,
an original signed document or counterpart, as applicable. Any party delivering
an executed counterpart of this Agreement by telefax, facsimile, or e-mail
transmission of an Adobe® file format document also shall deliver an original
executed counterpart of this Agreement, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.

8.11 Consent to Jurisdiction. The Borrower irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of Idaho and the courts of
the United States of America located in the District of Idaho and agrees that
any legal action, suit or proceeding arising out of or relating to this
Agreement or any of the other Credit Documents may be brought against such party
in any such courts. Final judgment against the Borrower in any such action, suit
or proceeding shall be conclusive and may be enforced in any other jurisdiction
by suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the judgment, or in any other manner provided by law.
Nothing in this Section 8.11 shall affect the right of Lender to commence legal
proceedings or otherwise sue the Borrower in any other appropriate jurisdiction,
or concurrently in more than one jurisdiction, or to serve process, pleadings
and other papers upon the Borrower in any manner authorized by the laws of any
such jurisdiction. The Borrower agrees that process served either personally or
by registered mail shall, to the extent permitted by law, constitutes adequate
service of process in any such suit. The Borrower irrevocably waives to the
fullest extent permitted by applicable law (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first sentence above; (b) any claim
that any such action, suit or proceeding has been brought in an inconvenient
forum; (c) its right of removal of any matter commenced by any other party in
the courts of the State of Idaho to any court of the United States of America;
(d) any immunity which it or its assets may have in respect of its obligations
under this Agreement or any other Credit Document from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process; and (e) any right it may have to require
the moving party in any suit, action or proceeding brought in any of the courts
referred to above arising out of or in connection with this Agreement or any
other Credit Document to post security for the costs of the Borrower or to post
a bond or to take similar action.

8.12 Arbitration.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the Loans and related Credit Documents which are the subject of this
Agreement and its negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination, or (ii) requests for additional credit.

 

61



--------------------------------------------------------------------------------

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Idaho selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this subsection.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided, however, that all three arbitrators must actively
participate in all hearings and deliberations. Each arbitrator will be a neutral
attorney licensed in the State of Idaho or a neutral retired judge of the state
or federal judiciary of Idaho, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Idaho and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Idaho Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and

 

62



--------------------------------------------------------------------------------

maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

(e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

(f) Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of the Credit Documents shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

(g) Payment of Arbitration Costs and Fees. The arbitrator shall award all costs
and expenses (including reasonable attorneys’ fees) of the arbitration
proceeding to the prevailing party. If both parties to such dispute prevail in
part, such fees shall be allocated among the disputing parties in such amounts
as may be determined by the arbitrator based on the relative merits and amounts
of each party’s claims.

(h) Injunctions. The arbitrator shall have the right to issue temporary
restraining orders, preliminary injunctions and final injunctions.

(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Credit Documents or the subject matter of the dispute shall
control. The arbitration provisions set forth in this Section 8.12 shall survive
termination, amendment or expiration of any of the Credit Documents or any
relationship between the parties.

8.13 Relationship of Parties. The relationship between the Borrower, on the one
hand, and Lender, on the other, is, and at all times shall remain, solely that
of a borrower and lender. Lender shall not under any circumstances be construed
to be a partner or joint venturer of the Borrower or any of its Affiliates; nor
shall Lender under any circumstances be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with the Borrower or any of its
Affiliates, or to owe any fiduciary duty to the Borrower or any of its
Affiliates. Lender does not undertake or assume any responsibility or duty to
the Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform the Borrower or any of its Affiliates of
any matter in connection with its or their Property, any security held by Lender
or the operations of the Borrower or any of its Affiliates. The Borrower and
each of their Affiliates

 

63



--------------------------------------------------------------------------------

shall rely entirely on their own judgment with respect to such matters, and any
review, inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by Lender in connection with such matters is solely for
the protection of Lender and neither the Borrower nor any of its Affiliates is
entitled to rely thereon.

8.14 Time. Time is of the essence as to each term or provision of this Agreement
and each of the other Credit Documents.

8.15 Waiver of Punitive Damages. Notwithstanding anything to the contrary
contained in this Agreement, the Borrower hereby agrees that it shall not seek
from the Lender punitive damages under any theory of liability.

8.16 Confidentiality. Lender shall not disclose to any Person any information
with respect to any Loan Party which is furnished pursuant to this Agreement or
under the other Credit Documents, except that Lender may disclose any such
information (a) to its own directors, officers, employees, auditors, counsel and
other advisors and to its Affiliates provided it take reasonable steps to inform
such Persons of the confidential nature of such information; (b) which is
otherwise available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any Governmental Authority having or
claiming to have jurisdiction over Lender; (d) if required in response to any
summons or subpoena; (e) in connection with any enforcement by the Lender of its
rights under this Agreement or the other Credit Documents or any litigation
among the parties relating to the Credit Documents or the transactions
contemplated thereby; (f) to comply with any Requirement of Law applicable to
Lender; (g) to any Participant or assignee or any prospective Participant or
assignee, provided that such Participant or prospective Participant agrees to be
bound by this Section 8.16; or (i) otherwise with the prior consent of such Loan
Party; provided, however, that any disclosure made in violation of this
Agreement shall not affect the obligations of the Loan Parties under this
Agreement and the other Credit Documents and provided, further, that unless
prohibited by applicable Governmental Rule, Lender shall, prior to any such
disclosure, notify the Borrower of any request for disclosure of any such
nonpublic information pursuant to legal process.

8.17 Effect of Amended and Restated Credit Agreement. This Credit Agreement
shall be effective from and after the Closing Date, and the execution of this
Credit Agreement shall not relieve any party to the Original Credit Agreement
from its respective obligations thereunder for the period from the effective
date of the Original Credit Agreement to the Closing Date or from any liability
for the failure to perform such obligations or from any liability arising out of
indemnification obligations under the Original Credit Agreement.

[Signature page follows.]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lender, and the L/C Issuer, have caused
this Agreement to be executed as of the day and year first above written.

 

BORROWER: COLDWATER CREEK INC., a Delaware corporation By:   /s/ Melvin Dick
Name:   Melvin Dick Title:   EVP & CFO

 

LENDER AND L/C ISSUER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Brian W.
Cook Name:   Brain W. Cook Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF LIBOR LOAN BORROWING

[Date]

Wells Fargo Bank, National Association

Attn:

1. Reference is made to that certain 2007 Amended and Restated Credit Agreement,
dated as of February 13, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and between COLDWATER CREEK INC.,
a Delaware corporation (the “Borrower”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), and as L/C issuer (in
such capacity, “L/C Issuer”). Unless otherwise indicated, all terms defined in
the Credit Agreement have the same respective meanings when used herein.

2. Pursuant to Section 2.1(b)(ii) of the Credit Agreement, the Borrower hereby
irrevocably requests a LIBOR Loan upon the following terms:

(a) The principal amount of the requested LIBOR Loan is $                    ;

(b) The initial Interest Period for the LIBOR Loans will be                     
month[s]; and

(c) The date of the requested LIBOR Loan is                     ,             .

3. The Borrower hereby certifies to Lender that, on the date of this Notice of
LIBOR Loan Borrowing and after giving effect to the requested LIBOR Loan:

(a) The representations and warranties of the Borrower set forth in Article IV
of the Credit Agreement and in the other Credit Documents are true and correct
in all material respects as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true as of such
date);

(b) No Default has occurred and is continuing; and

(c) All of the Credit Documents are in full force and effect.

Please disburse the proceeds of the requested LIBOR Loan to:

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Notice of LIBOR Loan
Borrowing on the date set forth above.

 

COLDWATER CREEK INC., a Delaware corporation By:      Name:      Title:     

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF REVOLVING LOAN CONVERSION

[Date]

Wells Fargo Bank, National Association

Attn:

1. Reference is made to that certain 2007 Amended and Restated Credit Agreement,
dated as of February 13, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and between COLDWATER CREEK INC.,
a Delaware corporation (the “Borrower”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), and as L/C issuer (in
such capacity, “L/C Issuer”). Unless otherwise indicated, all terms defined in
the Credit Agreement have the same respective meanings when used herein.

2. Pursuant to Section 2.1(d) of the Credit Agreement, the Borrower hereby
irrevocably requests to convert a Revolving Loan Borrowing as follows:

(a) The Revolving Loan Borrowing to be converted consists of [“Base Rate,”
“LIBOR” or “Prime Rate”] Loans in the aggregate principal amount of
$                     which were initially advanced to the Borrower on
                    , 20        ;

(b) The Revolving Loans in the Revolving Loan Borrowing are to be converted into
[“Base Rate,” “LIBOR” or “Prime Rate”] Loans;

(c) If such Revolving Loans are to be converted into LIBOR Loans, the initial
Interest Period for such Revolving Loans commencing upon conversion will be
                     months; and

(d) The date of the requested conversion is to be                     ,
20        .

3. The Borrower hereby certifies to Lender that, on the date of this Notice of
Revolving Loan Conversion, and after giving effect to the requested conversion:

(a) The representations and warranties of the Borrower set forth in Article IV
of the Credit Agreement and in the other Credit Documents are true and correct
in all material respects as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true as of such
date);

(b) No Default has occurred and is continuing; and

(c) All of the Credit Documents are in full force and effect.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Notice of Revolving Loan
Conversion on the date set forth above.

 

COLDWATER CREEK INC., a Delaware corporation By:      Name:      Title:     

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF REVOLVING LOAN INTEREST PERIOD SELECTION

[Date]

Wells Fargo Bank, National Association

Attn:

1. Reference is made to that certain 2007 Amended and Restated Credit Agreement,
dated as of February 13, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and between COLDWATER CREEK INC.,
a Delaware corporation (the “Borrower”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), and as L/C issuer (in
such capacity, “L/C Issuer”). Unless otherwise indicated, all terms defined in
the Credit Agreement have the same respective meanings when used herein.

2. Pursuant to Section 2.1(e) of the Credit Agreement, the Borrower hereby
irrevocably selects a new Interest Period for a Revolving Loan Borrowing as
follows:

(a) The Revolving Loan Borrowing for which a new Interest Period is to be
selected consists of LIBOR Loans in the aggregate principal amount of
$                     which were initially advanced to the Borrower on
                    , 20        ;

(b) The last day of the current Interest Period for such LIBOR Loans is
                    , 20        ; and

(c) The next Interest Period for such LIBOR Loans commencing upon the last day
of the current Interest Period is to be                      month[s].

3. The Borrower hereby certifies to Lender that, on the date of this Notice of
Revolving Loan Interest Period Selection, and after giving effect to the
requested selection:

(a) The representations and warranties of the Borrower set forth in Article IV
of the Credit Agreement and in the other Credit Documents are true and correct
in all material respects as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true as of such
date);

(b) No Default has occurred and is continuing; and

(c) All of the Credit Documents are in full force and effect.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Notice of Revolving Loan
Interest Period Selection on the date set forth above.

 

COLDWATER CREEK INC., a Delaware corporation By:      Name:      Title:     

 

C-2



--------------------------------------------------------------------------------

EXHIBIT E

REVOLVING LOAN NOTE

 

$60,000,000.00   February 13, 2007

FOR VALUE RECEIVED, COLDWATER CREEK INC., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), the principal sum of SIXTY MILLION DOLLARS
($60,000,000.00) or such lesser amount as shall equal the aggregate outstanding
principal balance of the Revolving Loans made by the Lender to Borrower pursuant
to the Credit Agreement referred to below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), on or before the
Revolving Loan Maturity Date specified in the Credit Agreement; and to pay
interest on said sum, or such lesser amount, at the rates and on the dates
provided in the Credit Agreement.

The Borrower shall make all payments hereunder to Lender as indicated in the
Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this note the date and amount of each Revolving Loan and of each payment or
prepayment of principal made by the Borrower and agrees that all such notations
shall be conclusive absent manifest error with respect to the matters noted;
provided, however, that the failure of the Lender to make any such notation
shall not affect the Borrower’s obligations hereunder.

This note is the Revolving Loan Note referred to in the 2007 Amended and
Restated Credit Agreement, dated as of February 13, 2007, by and between the
Borrower and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Lender”), and as L/C issuer (in such capacity, “L/C Issuer”).
Terms used herein have the meanings assigned to those terms in the Credit
Agreement, unless otherwise defined herein.

The Borrower shall pay all reasonable fees and expenses, including reasonable
attorneys’ fees, incurred by Lender in the enforcement or attempt to enforce any
of Borrower’s obligations hereunder not performed when due. The Borrower hereby
waives notice of presentment, demand, protest or notice of any other kind. This
note shall be governed by and construed in accordance with the laws of the State
of Idaho.

 

COLDWATER CREEK INC., a Delaware corporation By:      Name:      Title:     

 

E-1



--------------------------------------------------------------------------------

EXHIBIT H

COMPLIANCE CERTIFICATE

                    , 20    

Wells Fargo Bank, National Association

Southern Idaho Regional Commercial Banking Office

MAC U1858-032

877 W. Main Street - 3rd Floor

Boise, ID 83702

This Compliance Certificate is delivered pursuant to that certain 2007 Amended
and Restated Credit Agreement, dated as of February 13, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and between COLDWATER CREEK INC., a Delaware corporation (the “Borrower”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(“Lender”), and as L/C issuer (in such capacity, “L/C Issuer”). Terms defined in
the Credit Agreement and not otherwise defined in this Compliance Certificate
(this “Certificate”) shall have the meanings defined for them in the Credit
Agreement. Section references herein relate to the Credit Agreement unless
stated otherwise. In the event of any conflict between the calculations set
forth in this Compliance Certificate and the manner of calculation required by
the Credit Agreement, the terms of the Credit Agreement shall govern and
control.

This Compliance Certificate is delivered in accordance with Section 5.1(a)(iii)
of the Credit Agreement by the president, chief executive officer, chief
financial officer, treasurer or vice president of finance of the Borrower. This
Compliance Certificate is delivered for the Fiscal Quarter ended
                    , 20    (the “Test Date”). Computations indicating
compliance with respect to the covenants in Section 5.3 of the Credit Agreement
are set forth below:

1. Section 5.3(a) — Minimum Fixed Charge Ratio. As of the Test Date, the Fixed
Charge Ratio was                     :1.00. The minimum permitted Fixed Charge
Ratio is, as set forth in Section 5.3(a) of the Credit Agreement,
                    :1.00.

The Fixed Charge Ratio was computed as follows:

 

(a) The sum of EBIDTA and all amounts payable under all non- cancelable
Operating Leases (determined on a consolidated basis in accordance with GAAP)
for the most recently ended four (4) consecutive Fiscal Quarters (the “Test
Period”),    $                    

divided by

 

(b) The sum of (without duplication) (i) Interest Expense for the Test Period,
(ii) the sum of the scheduled current maturities (determined on a consolidated
basis in accordance with GAAP) of Total Funded Debt   

 

H-1



--------------------------------------------------------------------------------

during the Test Period in question, (iii) all amounts payable under
non-cancelable Operating Leases (determined as aforesaid) during the Test
Period, and (iv) all amounts payable with respect to Capital Leases (determined
on a consolidated basis in accordance with GAAP) for the Test Period   
$                     equals Fixed Change Ratio [(a)÷(b)]                :1.00
For purposes of this Section 1, Interest Expense equals:    (x) Interest Expense
is computed as follows:   

(i) all interest, fees, charges and related expenses payable during the Test
Period to any Person in connection with Indebtedness or the deferred purchase
price of assets that is treated as interest in accordance with GAAP

   $                    

(ii) the portion of rent actually paid during the Test Period under Capital
Leases that should be treated as interest in accordance with GAAP

   $                    

(iii) the Synthetic Lease Interest Component for the Test Period

   $                    

(iv) the net amounts payable (or minus the net amounts receivable) under any
Swap Agreements accrued during the Test Period (whether or not actually paid or
received during the Test Period)

   $                     equals (x) — Interest Expense [(i)+(ii)-(iii)+(iv)]   
$                    

2. Section 5.3(b) — Minimum Consolidated Tangible Net Worth. As of the most
recently ended Fiscal Quarter, the Consolidated Tangible Net Worth of the Loan
Parties was $                     and the Calculated Amount (defined below) was
$                    . The Consolidated Tangible Net Worth shall be not less
than the Calculated Amount.

a. Consolidated Tangible Net Worth was computed as follows:

  

(i) Net Worth of the Loan Parties (stockholders’ equity) minus

   $                    

(ii) All treasury stock of the Loan Parties minus

   $                    

(iii) All Intangible Assets of the Loan Parties

   $                     equals (a) Consolidated Tangible Net Worth   

 

H-2



--------------------------------------------------------------------------------

[(i)–(ii)–(iii)]    $                    

b. “Calculated Amount” was computed as follows:

  

(i) $ 256,000,000

   $256,000,000

(ii) Sixty-Five percent (65%) of the cumulative sum of the Loan Parties’
quarterly net income (ignoring any quarterly losses) after taxes for each Fiscal
Quarter of the Loan Parties from and after October 28, 2006, through and
including the Fiscal Quarter ending on the Test Date

   $                     equals (b) — Calculated Amount    [(i)+(ii)]    (a)
must be greater than (b)    $                    

3. To the knowledge of the undersigned, during the fiscal period covered by this
Compliance Certificate, no Default has occurred and is continuing, with the
exceptions set forth below in response to which the Borrower has taken (or
caused to be taken) or proposes to take (or cause to be taken) the following
actions (if none, so state).

4. The undersigned officer of the Borrower certifies that the calculations made
and the information contained herein are derived from the books and records of
the Borrower and that each and every matter contained herein correctly reflects
those books and records.

 

Dated:                     , 20         COLDWATER CREEK INC., a Delaware
corporation.     By:          Name:          Title:  

[President][Chief Financial Officer]

[Chief Executive Officer][Treasurer]

[Vice President of Finance] for the above

 

H-3



--------------------------------------------------------------------------------

SCHEDULE II

THE EXISTING COMMERCIAL LETTERS OF CREDIT

 

Coldwater Reference

  

Expiry Date

   Amount   

Well Fargo
Reference

  

Beneficiary Name

M1451 03/27/2006    01 Mar 2007    122,979.82    833618    MATRIX CLOTHING PVT
LTD P958
07/27/2006    18 Feb 2007    68,931.65    833619    PAGODA INTERNATIONAL
FOOTWEAR LTD. C1849 07/27/2006    30 Jan 2007    195,209.82    833620    Colour
Max (Fashion) Ltd. S1560 07/27/2006    08 Feb 2007    750,407.47    833621   
SOUTH PACIFIC FASHIONS LIMITED A1460 08/09/2006    11 Feb 2007    124,771.88   
834070    APPAREL MERCHANDISING CO. K872 08/09/2006    09 Feb 2007    225,155.32
   834072    KISH EXPORTS LTD. K884 08/15/2006    22 Mar 2007    217,253.04   
834269    PERFECT DRIVEN CORP. C/O KING FIRST V486 08/16/2006    22 Mar 2007   
161,002.19    834319    V & S International Pvt. Ltd. S1574 08/22/2006    05 Apr
2007    79,468.36    834491    Super Fashion M1498 08/31/2006    08 Feb 2007   
13,170.17    834814    MARQUE IMPEX K884 09/06/2006    22 Mar 2007    206,158.45
   834953    PERFECT DRIVEN CORP. C/O KING FIRST F937
09/08/2006    12 Apr 2007    682,057.39    835057    FULLCHARM KNITTERS LIMITED
M1470 09/11/2006    12 Apr 2007    1,094,374.98    835096    Merit Tat
International Ltd. C1837
9/12/2006    22 May 2007    139,377.08    835159    CHAMPION ALPHA INDUSTRIES
LTD. C1849
9/12/2006    12 Apr 2007    203,964.49    835163    Colour Max (Fashion) Ltd.
D1129 09/21/2006    06 Apr 2007    367,810.60    835440    DYNAMIC FASHIONS PVT.
LTD M1463 09/25/2006    04 Feb 2007    46,392.89    835561    MESA
INTERNATIONAL, INC. K856 09/25/2006    04 Feb 2007    215,250.48    835564   
KENNETEX INTERNATIONAL LTD. C1740 09/26/2006    04 Feb 2007    108,689.29   
835592    Cape Craftsmen, Inc V487 09/26/2006    19 Apr 2007    90,508.52   
835665    VIKRAM OVERSEAS LIMITED M1490 10/6/2006    29 Mar 2007    58,954.01   
835900    Modelama Exports Ltd N1161 10/6/2006    29 Mar 2007    2,687.50   
835902    Nath Bros Exim International Ltd



--------------------------------------------------------------------------------

R1112 10/26/2006    12 Apr 2007    98,586.91    835903    Rashi Wears Pvt Ltd
E759 FU
12/6/6    15 Apr 2007    279,789.97    835967    Fu Seng Garment Knitting Fty
Ltd H817 10/17/2006    28 Apr 2007    491,355.98    836186    HLC International
(H.K.) Co Ltd M1483
10/18/06    05 Apr 2007    42,823.41    836238    MERCURIES ASIA LTD C1849
10/19/06    28 Jun 2007    743,010.92    836300    Colour Max (Fashion) Ltd.
S1560
10/24/06    29 Mar 2007    135,088.77    836401    SOUTH PACIFIC FASHIONS
LIMITED S1574 10/24/2006    14 Jun 2007    180,429.65    836404    Super Fashion
W666 GE 10/25/06    04 Feb 2007    243,632.70    836443    GET EVER
INTERNATIONAL LTD. K884 10/31/2006    22 Mar 2007    223,613.50    836579   
PERFECT DRIVEN CORP. C/O KING FIRST D1054
Jan 10/06    25 Feb 2007    932,722.74    836607    DELTA GLOBAL SOURCING LTD
C1881
11/1/2006    29 Mar 2007    124,234.83    836626    CONCEPT CREATOR FASHION
LIMITED F938
10/17/2006    29 Mar 2007    580,279.09    836865    FU SON GARMENT FACTORY
P1137
11/10/06    08 Apr 2007    133,160.09    836938    POINT OF DESIGN TRADING LTD.
K872 10/11/2006    25 Feb 2007    157,075.08    836939    KISH EXPORTS LTD.
C1577 Jan
11/06    02 Mar 2007    947,490.96    837096    Costume Limited D1141
11/16/06    31 May 2007    35,730.32    837144    Dhruv Globals Ltd. V486
11/16/06    19 Jul 2007    278,869.16    837145    V AND S International Pvt.
Ltd. F165
11/28/06    18 Feb 2007    45,561.03    837445    Keltic Financial Partners, LP
FBO I537 JAN 11/28/6    25 Feb 2007    1,078,223.67    837456    INT Trading USA
LLC A1485
11/28/06    29 Apr 2007    25,536.00    837463    ASIATEC INDUSTRIAL LIMITED
B1105
11/28/06    29 Jun 2007    732,089.96    837465    BEST SHOES TRADING CO LTD
A1460
11/29/06    29 Apr 2007    173,233.76    837496    APPAREL MERCHANDISING CO.
D1054 FEB11/29/6    30 Mar 2007    1,494,915.67    837498    DELTA GLOBAL
SOURCING LTD E765
11/29/06    06 May 2007    96,802.71    837519    CENTURY POINT GROUP LIMITED
M1483
11/29/06    08 Apr 2007    29,326.77    837522    MERCURIES ASIA LTD

 

II - 2



--------------------------------------------------------------------------------

C1740
11/29/06    06 May 2007    19,191.36    837523    Cape Craftsmen, Inc H817
10/30/2006    28 Jun 2007    611,159.06    837596    HLC International (H.K.) Co
Ltd T1409
12/7/2006    31 May 2007    160,719.00    837692    THREE RIVERS DESIGN M1470
12/4/2006    29 Apr 2007    171,023.50    837693    Merit Tat International Ltd.
F937
12/12/2006    31 May 2007    32,030.63    837950    FULLCHARM KNITTERS LIMITED
A1518 12/12/2006    26 Jul 2007    267,707.28    837970    Achiever Apparels Pvt
Ltd D1054 MA 12/14/6    29 Apr 2007    1,465,742.19    838051    DELTA GLOBAL
SOURCING LTD F938
12/14/2006    17 May 2007    286,653.86    838075    FU SON GARMENT FACTORY V486
12/19/2006    09 Aug 2007    57,915.88    838190    V AND S International Pvt.
Ltd. P958
12/19/2006    29 Apr 2007    117,004.80    838192    PAGODA INTERNATIONAL
FOOTWEAR LTD. C1837 12/19/2006    19 Jul 2007    45,399.93    838193    CHAMPION
ALPHA INDUSTRIES LTD. J835
12/26/06    06 May 2007    38,230.94    838371    FORMATION INC. C1659
12/26/06    02 May 2007    80,883.83    838373    Costume Limited H806
12/26/2006    28 Jun 2007    303,088.15    838376    HANIN GARMENT MANUFACTORY
LTD. C1577 Feb
1/3/7    18 Mar 2007    667,381.11    838581    Costume Limited I537 FEB
1/3/7    04 Apr 2007    1,189,297.96    838582    INT Trading USA LLC G877
1/3/2007    25 Feb 2007    7,950.00    838586    GARDEN AGE SUPPLY W666 GE
1/4/7    29 Apr 2007    284,041.20    838612    GET EVER INTERNATIONAL LTD. F938
01/05/07    28 Jun 2007    240,590.66    838684    FU SON GARMENT FACTORY M1270
1/8/07    13 May 2007    139,027.20    838765    PORTO TRADING S/A R1112
1/10/07    19 Jul 2007    86,207.99    838863    Rashi Wears Pvt Ltd M1470
01/10/2007    27 Jun 2007    495,575.34    838865    Merit Tat International
Ltd. O433
1/10/2007    03 Jun 2007    8,941.75    838867    Orient Craft Limited C1849
1/12/07    29 Jul 2007    129,312.83    838930    Colour Max (Fashion) Ltd. I537
MAR 1/18/07    29 Apr 2007    1,569,526.08    839126    INT Trading USA LLC

 

II - 3



--------------------------------------------------------------------------------

E745
01/23/07    29 Apr 2007    564,068.40    839261    EASY STYLE LIMITED W666 RV
1/24/07    22 Apr 2007    11,158.80    839320    RIVAL COMPANY LTD S1560
07/27/2006    08 Feb 2007    750,407.47    833621    SOUTH PACIFIC FASHIONS
LIMITED A1460 08/09/2006    11 Feb 2007    124,771.88    834070    APPAREL
MERCHANDISING CO. K872 08/09/2006    09 Feb 2007    225,155.32    834072    KISH
EXPORTS LTD. M1498 08/31/2006    08 Feb 2007    13,170.17    834814    MARQUE
IMPEX M1463 09/25/2006    04 Feb 2007    46,392.89    835561    MESA
INTERNATIONAL, INC. K856 09/25/2006    04 Feb 2007    215,250.48    835564   
KENNETEX INTERNATIONAL LTD. C1740 09/26/2006    04 Feb 2007    108,689.29   
835592    Cape Craftsmen, Inc W666 GE 10/25/06    04 Feb 2007    243,632.70   
836443    GET EVER INTERNATIONAL LTD.

 

II - 4



--------------------------------------------------------------------------------

SCHEDULE 4.1(g)

LITIGATION / PENDING MEDIATION

None



--------------------------------------------------------------------------------

SCHEDULE 4.1(k)

MULTI-EMPLOYER PLANS

None



--------------------------------------------------------------------------------

SCHEDULE 4.1(o)

MATERIAL SUBSIDIARIES OF THE BORROWER

 

Subsidiary

   FEIN    Type of Operation    Ownership   Shares    Country of
Incorporation

Coldwater Creek

The Spa Inc.

   20-3747592    Retail Spa
Company    100%   1,000    USA - Idaho

C Squared, LLC

   None    Aircraft Holding
Company    100%   N/A    USA – Delaware

Aspenwood

Advertising, Inc.

   14-1877427    Advertising
Company    100%   1,000    USA - Delaware

Coldwater Creek

Sourcing Inc.

   02-0738530    Foreign Activity
Holding Company    100%   100    USA – Idaho

CW Sourcing LLC

   TBD    Foreign Activity
Holding Company    100%   N/A    USA – Idaho

Coldwater Creek

HK Ltd.

   TBD    Asian Sourcing    100% by
Coldwater
Creek Sourcing
Inc.   1,000    China – Hong
Kong



--------------------------------------------------------------------------------

SCHEDULE 4.1(v)

AGREEMENTS WITH AFFILIATES

Dennis and Ann Pence personally participate in a jet timeshare program. For
flights by them and other corporate executives made exclusively for official
corporate purposes, the Borrower reimburses Mr. and Mrs. Pence for (i) a usage
based pro rata portion of the financing costs, (ii) a usage based pro rata
portion of monthly maintenance fees, and (iii) actual hourly usage fees.
Aggregate expense reimbursements totaled $0 and $103,000 for the third quarters
of fiscal 2006 and fiscal 2005, respectively, and approximately $0 and $626,000
for the first nine months of fiscal 2006 and fiscal 2005 respectively.

Other than normal compensation and benefits paid to officers for their services
as officers, the Borrower has entered into retention bonus agreements as
described below.

During fiscal 2004, 2005 and 2006, the Compensation Committee of the Company’s
Board of Directors authorized compensation bonus pools that, in aggregate,
currently total $5.3 million. These bonus pools serve as additional incentives
to retain certain key employees. The Company is accruing the related
compensation expense to each employee on a straight-line basis over the
retention periods as it is currently anticipated that the performance criteria
specified in the agreements will be met. The total compensation and dates to be
paid are summarized as follows (in thousands):

 

Description

   Amount   

Dates to be Paid

One executive employee

   $ 225    May 2007

Thirty-eight non-executive employees

   $ 5,070    February 2007-August 2009          

Totals (all employees)

   $ 5,295             



--------------------------------------------------------------------------------

SCHEDULE 5.2(a)

EXISTING INDEBTEDNESS

None



--------------------------------------------------------------------------------

SCHEDULE 5.2(b)

EXISTING LIENS

 

State

   File Date   

Secured Party

  

Collateral

Delaware

   3/20/2003    Jefferds Corp    Used forklift

Delaware

   3/12/2004    IBM Corp.    Specific Computer Equipment

Delaware

   9/02/2004    CIT Technology    Specific Copiers

Idaho

   11/29/2004    American Enterprise Leasing, Inc.    Water Purification Systems

Idaho

   11/3/2005    American Enterprise Leasing, Inc.    Water Purification Systems

Idaho

   3/20/06    AEL Financial, LLC    Water Purification Systems

Idaho

   6/29/06    AEL Financial, LLC    Water Purification Systems

Idaho

   11/15/06    AEL Financial, LLC    Water Purification Systems



--------------------------------------------------------------------------------

SCHEDULE 5.2(e)

EXISTING INVESTMENTS

Outstanding Loans to three employees totaling $118,125.



--------------------------------------------------------------------------------

REVOLVING LOAN NOTE

 

$60,000,000.00   February 13, 2007

FOR VALUE RECEIVED, COLDWATER CREEK INC., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), the principal sum of SIXTY MILLION DOLLARS
($60,000,000.00) or such lesser amount as shall equal the aggregate outstanding
principal balance of the Revolving Loans made by the Lender to Borrower pursuant
to the Credit Agreement referred to below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), on or before the
Revolving Loan Maturity Date specified in the Credit Agreement; and to pay
interest on said sum, or such lesser amount, at the rates and on the dates
provided in the Credit Agreement.

The Borrower shall make all payments hereunder to Lender as indicated in the
Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this note the date and amount of each Revolving Loan and of each payment or
prepayment of principal made by the Borrower and agrees that all such notations
shall be conclusive absent manifest error with respect to the matters noted;
provided, however, that the failure of the Lender to make any such notation
shall not affect the Borrower’s obligations hereunder.

This note is the Revolving Loan Note referred to in the 2007 Amended and
Restated Credit Agreement, dated as of February 13, 2007, by and between the
Borrower and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Lender”), and as L/C issuer (in such capacity, “L/C Issuer”).
Terms used herein have the meanings assigned to those terms in the Credit
Agreement, unless otherwise defined herein.

The Borrower shall pay all reasonable fees and expenses, including reasonable
attorneys’ fees, incurred by Lender in the enforcement or attempt to enforce any
of Borrower’s obligations hereunder not performed when due. The Borrower hereby
waives notice of presentment, demand, protest or notice of any other kind. This
note shall be governed by and construed in accordance with the laws of the State
of Idaho.

 

COLDWATER CREEK INC., a Delaware corporation By:  

/s/ Melvin Dick

Name:   Melvin Dick Title:   CFO, Secretary and Treasurer